Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 1 February 2001.
Agenda
The next item is the final draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 8 February, pursuant to Rule 110 of the Rules of Procedure.
I have received no requests for amendments to the agenda for Monday, Tuesday or Wednesday; however, Mr McMillan-Scott has asked to be allowed to speak.
Madam President, I refer to the draft regulation on European political parties. At the last part-session in Strasbourg the Commission was going to give us a statement on that matter. Subsequently, it was withdrawn and I understand that the Commission has now come to a view on the funding of European political parties. This is a matter of some sensitivity, especially since there are certain parties represented in this House that might regard themselves, for some reason, as ineligible for such funding, even if they approved of the funding in the first place. Could you ask the Commission if it would make a statement on this matter at some stage before the House?
Secondly, Madam President, while we are on Tuesday's agenda, it is worrying to me that the European Parliament is holding a debate on the Commission's work programme for 2001 but does not have a resolution on that matter. This is especially important since there are some 200 measures contained in the Commission's work programme for 2001 which Parliament will debate, but on which it will have no resolution. This is a bad precedent. There should be a resolution, especially since we are supposed to be scrutinising the work of the Commission.
Finally, could I make the observation that far from being the Commission's work programme for 2001, we might rename it the work programme of the Commission, Parliament and Council.
Mr McMillan-Scott, the reason that there is no resolution tabled is because the Conference of Presidents believed that there are no grounds for one.
Madam President, I may be mistaken but I understood that the intention was indeed to have a resolution. But first we should refer the work programme to the relevant parliamentary committees to assess it, and should then bring forward a considered resolution with the committees responsible for the various areas adding their views. That is my understanding: there will be a resolution, but not immediately.
Madam President, this is not just a matter of Mr Cox understanding what was agreed. In line with the fact that there is a political programme for legislature, which began belatedly last year, the Commission has presented a programme for this year and the measures appear in the annex, which do not number 200 but 485, according to my group's counting; 205 are legislative and the others are not, and of those there is a substantial number which is carried over, since they were not implemented last year. Therefore, it is not sensible for us to table a resolution in which all these extremes are included; the procedure which we have agreed is that the relevant committees will examine the resolution in detail and, all things being equal, in April we could vote on this in full knowledge of the facts.
In relation to extending this programme to the Council, that may be an interesting suggestion for the future; but the interested parties at the moment are the Commission and Parliament.
Thank you, Mr Barón Crespo. That, then, is the way we shall proceed.
Mr McMillan-Scott, as regards your second question, the Commission is not due to make a statement on political party funding during this part-session. If you would like to include this item on the agenda, we could ask the Commission to make a statement on Thursday evening, for example, if you agree.
Madam President, thank you for that very helpful suggestion. Not many of us will be here on Thursday evening, unfortunately. It might be helpful if the Commission could take this on board and tomorrow morning, in the statement it makes on the Commission's work programme for 2001 - or the Commission and Parliament's work programme, as I like to call it - make such a statement in public.
Relating to Thursday:
President. I have received a request from the Group of the Party of European Socialists to withdraw from the agenda the oral question to the Commission, tabled on behalf of the Group of the European People' s Party and European Democrats, regarding the Stability Plans in Ireland and France.
Madam President, we are presenting this request for two reasons: one parliamentary and one political.
The parliamentary reason relates to the work of the committees in this Parliament. At the moment, the examination of all the stability and coordination plans and the substantial improvement of the broad guidelines for economic policy is being studied by this Parliament's Committee on Economic and Monetary Affairs, which intends, if I am not mistaken, to present its report to Parliament in April. This issue therefore interferes with the activity of this Parliament.
Secondly, there is a political reason. The question tabled by the PPE was included in the Conference of Presidents dealing with Ireland. It emerged at the Conference of Presidents including France. If we add, in the crossfire of relations, parties which run governments, parties which are in opposition, and if we add all the desires of this House, on Thursday we are going to hold a debate, at a rather unfortunate time, on the 15 Member States. Please have no doubt about that.
Therefore, we believe that the best thing would be for Parliament to obey its rules and to work in accordance with the method which it has conferred upon itself.
Madam President, it is quite understandable that Mr Barón Crespo, for whom I have great respect, should now want to amend a decision made by the Conference of Presidents. That is totally legitimate and I would do the same on another issue. However, I hope that he does not obtain a majority, because in this case we are not talking about an infringement of parliamentary procedures, we simply want some information from the Commission. This does not adversely affect the normal working procedures in the relevant committee in any way. But right now we require some information from the Commission. Furthermore, deliberations in the Council of Ministers are continuing, and why should we not have an in-depth debate on this issue, given that we will not, after all, be making any decision? That is the point I would like everyone opposing this question to consider. We will, after all, not be adopting a resolution, but receiving information.
What is more, and Mr Barón Crespo is very well aware of this, this was discussed in the Conference of Presidents. Mr Wurtz contributed some ideas - and I have to say that Mr Wurtz's group and my own do not form a permanent coalition - but when we do share the same position on something, why should we not then act accordingly? We do not wish to exclude anyone, so I would therefore request that we should leave this oral question on the agenda, so that we can duly discuss this here.
Madam President, I want to put a question on the issue of our order of business, so I am not expressing a view for or against. This is the question - both parliamentary and political - but for a different reason, to the President of the Socialist Group. If the Commission is setting a precedent and, more to the point, if the Council sets a precedent this week, should we not be told, at the earliest date and when the House is as full as possible, of the precedent and the response of the House.
Is it really ideal, if we are setting precedents, that the European Parliament should contemplate a debate at 5.30 p.m. on a Thursday, which if it is anything like the 5.30 p.m. debate I attended on the Thursday of the January part-session, is not to be recommended as a time for setting precedents.
So, Madam President, can we invite the Commission and indeed the Council to express themselves in this House earlier in the week, so that we can treat this properly? My fear is that Thursday evening is not the optimum time to try to do it.
Madam President, I would very much like to say that Mr Poettering' s comments about myself could be rather misleading. I would, therefore, like to clarify matters.
I do not understand what underlying motives Mr Poettering or Mr von Wogau have in submitting this request. I myself shall raise another issue. I believe that it is basically the right time to hold this debate, as it is the first time that the Commission will use the instrument bestowed upon it by the Treaties to send a recommendation, a sort of political sanction, to a Member State by referring to the requirements set out in the Stability and Growth Pact.
In other words, we are criticising Ireland extremely severely and France slightly less severely for having used some of the fruits of their growth to tackle social issues more, and even too much. I believe that this is a political issue that warrants discussion. Basically, we did not insist on a resolution at the close of this debate, so that the relevant bodies set up for this purpose could then be left to do what they have to do, but I do believe that a frank exchange of views on this issue is needed at this time.
I have some information for Mr Cox. The Commissioner in charge, Mr Solbes Mira, has made himself available so that he can be present on Thursday afternoon at 5.30 p.m. in Strasbourg. I do not doubt for a moment that Members will also make sure they are present, should the question be upheld, of course.
I shall now give Mrs Randzio-Plath the floor as the Rules of Procedure state that we must hear another speaker against the speaker of the group who tabled the request, and then we shall take the vote.
Madam President, as committee Chair I do not simply wish to point out that we actually have a report which enables us to carry out a careful analysis of the stability and convergence programmes; this work is not only very substantial but also needs to be done very conscientiously, because what is really at stake is whether we as Member States of the European Union adhere to the Maastricht criteria, both before joining the single currency and, above all, after doing so, as there are already 12 Member States in the eurozone now.
This is an extremely demanding process, which really calls for very careful political judgment. That is why, Mr Poettering, we do indeed need to have all the information, but the information that we receive is chiefly contained in written reports, and I believe that this House would be well advised to entrust this work to the relevant specialist committee in the first place. I would like to recall the difficulties we had in agreeing the Stability and Growth Pact here at all, and that there was a big question mark hanging over whether investment in education should be added to the budget deficit. At that point, this was questioned not only by Members of the PSE Group, but also by Members of the PPE-DE Group.
That is why I really urge that we should on no account hold a debate, which will happen of necessity if the question remains on the agenda, but that this should instead be done in committee. Mr Solbes can help us in the committee, we can deliberate on this matter and that will allow us to reach a balanced and appropriate decision in the plenary session on the basis of the report by our rapporteur.
I shall now put to the vote the request to withdraw this item from the agenda.
(Parliament rejected the request)
The agendas for the current part-session and the following part-session at Brussels are thus adopted and we can now, therefore, begin to discuss the procedural motions.
Madam President, I would like to bring a matter to the Members' attention which gave rise to considerable debate when the agenda was being drawn up. The PPE-DE Group and certain other groups requested that the subject of euthanasia should be debated this week. Unfortunately, the Conference of Presidents rejected this request. However, we have refrained from requesting an amendment to the agenda, as we have been informed that some groups are in favour of debating this subject in the European Parliament in principle, but perhaps at some other time. We would therefore like to enter into a dialogue with these other groups, because we are not against debate and discussions, we actually want a debate. However, we are very disappointed that the Dutch minister, Mrs Borst, has not agreed to take part in these discussions and has refused an invitation to hearings. Nevertheless, that should not stop us from entering into a dialogue with the other groups and perhaps requesting that this should go on the agenda in March.
I simply wanted to make this point clear, because so many questions have been discussed in this area.
Madam President, I just wanted to respond to the insinuation from Mr Liese that Mrs Borst does not want to enter into a discussion about euthanasia. That is completely untrue. The Dutch Government and, for that matter, all my Dutch colleagues here are willing to enter into an open, honest debate about the facts at any time, but not about insinuations and remarks that are rather near the knuckle. We will give you the information. I also understand that the Dutch Government is willing to receive all Members of the European Parliament who should like to obtain information or should like to enter into a discussion in order to discuss matters in the Netherlands, but Mrs Borst's agenda unfortunately does not permit her to be here this week.
Madam President, I should like to dispute the fact that Mr Liese, whom we all know, would insinuate something. A hearing has indeed been organised by a number of groups and, also in line with the wishes of a number of groups, Mrs Borst was invited to explain the precise legal situation. If Mrs Borst cannot accept an invitation then naturally you must see whether she can come another time. Then there is no question of insinuations. In any case, I think it is extremely useful and necessary that the Dutch minister for health comes to provide clarification here before the Members of the European Parliament as well, because in our group, and in other groups too, there is exceptionally sincere concern about the Dutch euthanasia legislation concerned.
Madam President, I should like to say that I thought it was sensible of the Group of the Europe People's Party not to speak about the complex and difficult and heavily laden issue of euthanasia this coming Thursday as an urgent matter. In my country, in the Netherlands, we have had a societal discussion for about 20 years, a very good, societal and balanced discussion and, of course, we can never come to a conclusion on a Thursday afternoon in such a small debate, with one minute of allotted speaking time. I think that when it comes to these matters we...
And there is another thing. We are always talking about subsidiarity here in this House. An issue of national criminal law is under discussion here, which has been decided by the Dutch Parliament. I think that we must keep a close eye on the term subsidiarity here in this House, too.
Madam President, like Mr Wiebenga, I am amazed that the Christian Democrat/Conservative Group thinks that euthanasia laws in Member States are an appropriate matter to raise at European level. In the United Kingdom, Conservatives have been very quick to condemn European human rights guarantees as an outrageous interference in national affairs and as a breach of subsidiarity. We will no doubt hear a great deal from them on that theme in the next few weeks and months in the run-up to a British general election. It is quite extraordinary that they have supported raising the matter of euthanasia in a Member State at European level, and I note this for the forthcoming election campaign.
Madam President, this issue has everything to do with subsidiarity, it has been said. It is indeed up to countries themselves to pass laws. But the question here is whether the Euthanasia Act conflicts with European and international Treaties. This is a serious concern that we have and it is our responsibility to discuss this issue as well as the cross-border effects that it has. So, apart from the subsidiarity which each of us respects, it is about that. Anyway, I can read to Mrs van der Laan what Mrs Borst has written back to Mr Liese because I have a copy. She writes that she seriously considered coming but her conclusion is that it would not be the right decision for the minister for public health to come and speak to us. That surprised us. It surprised us that she does not think that Parliament is the right place to discuss this issue.
Madam President, I am amazed that an honourable Member should describe euthanasia as a matter for national criminal jurisdiction covered by subsidiarity. We are, of course, all very proud and gratified that the death penalty does not exist in a single Member State of the European Union, because the sanctity of human life is something that should unite us all.
Madam President, very briefly in reply to Baroness Ludford's speech on the question of whether or not there should be a debate on euthanasia, I think it is entirely proper that Parliament should debate euthanasia. I would personally recommend that there be no vote at the end of such a debate, and indeed my own delegation would expect a free vote because it is a matter of conscience. Just for the record, I wish to make it clear that my delegation has taken no position on this matter in the EPP Group. Mind you, Baroness Ludford's speech suggests to me that there might be some form of political euthanasia which I would support.
Madam President, it is obvious that we all face questions of life and death which we are also possibly confronted with in our personal life and in our family, that we wrestle with the question of what a dignified death is, what society's responsibility is. So at the very least we should have the courage to respect each other: both parties with their different opinions base these on ethical principles. There is not one party here that has the exclusive right to ethical principles and nor is there one party which can address the other, the Liberals, the Greens and the Socialists, under the heading of human rights violations. If we want to have a serious debate, an open debate - and that is what we want - then it is unrelated to subsidiarity because that is a separate issue. With regard to content, it is a matter of showing respect for something which involves everyone very deeply. The facts as they were presented by the PPE-DE Group in recent weeks, the tone in which they were presented and the heading under which they were described, i.e. human rights violations, have certainly not promoted this respect. It is a false start. If Mr Liese wants to organise a debate he can, but then he must not do so from one position, he must invite people to conduct a public debate together. We are willing to do so, but not to take part in a vulgar party-political attack on something that is of great importance in Dutch and Belgian society and which is treated very fundamentally as such with different views, with respect for each other's position but in a manner in which you could say that the whole of society has proceeded very carefully. So I should also like to enter into this debate with Members who hold a different opinion to mine.
I was not intending to take the floor, but having heard many of the Dutch Members give their opinion on the problem of euthanasia, I should like to make a brief point as, at the Conference of Presidents, I spoke on behalf of my group to oppose the debate. This is not because I am against a debate on euthanasia - and my group is certainly not opposed to a debate on this - but we did not believe that it was a good idea to hold such a debate under the urgent procedure, and to rush through it, not to mention the risk of interfering in a national debate.
We are in favour of a debate, but a debate that is well-organised and which gives us the opportunity to hear from a wide range of moral authorities as well as experts, since we believe that this is a crucial ethical debate. I also believe that the debate is taking place in other European Union Member States as well as in the Netherlands. It takes a great deal of time and it has not yet been resolved, following sometimes several months of discussions.
In conclusion, we believe that if such a debate is to be held in Parliament, it must be organised in a serious and efficient manner.
Madam President, first of all I fully support the debate on euthanasia in this Parliament. But I would like to take the opportunity to inform you of the very deep concern among many of my constituents in Ireland, that a European Commissioner, in partnership with a Swedish minister, spoke on behalf of the European Union in condemning the new American administration's actions in ending funding to family planning organisations that provide abortion in less developed countries.
On a point of subsidiarity, we do not have legalised abortion in Ireland and we do not support the use of tax-payers' money in providing abortions; but neither does the European Union. In fact, within this institution we have voted that abortion should never be used as a means of family planning and that it never should be funded for that purpose. The Cairo Conference and the Beijing Women's Conference both stated the same thing. I would like to ask why a Commissioner would presume to speak in this manner in direct conflict with agreements that have already been signed and why she should presume to overstep subsidiarity in speaking on behalf of my country.
Madam President, since the plenary session held in Parliament a few weeks ago, the bodies of 12 immigrants from African countries have appeared on the Spanish coast, specifically in Andalusia. This is a further occurrence of something that has been happening for some time, every week and every month, and young people and even pregnant women continue to die. I could send you photos which have appeared in the Spanish press so that you could see how serious this situation, this tragedy, really is. Years ago - and with this I shall end, Madam President - we in Europe believed very hypocritically that these unfortunate events only happened on the Rio Grande, which separates Mexico from the United States; these days they are happening on the Spanish coast and nobody is doing anything about it. I believe that this Parliament should put this issue to the Spanish Government and should acknowledge that this is a European problem. It is unacceptable to turn a blind eye to this grave problem.
Madam President, very briefly and in relation to Mr Nogueira's speech, in which he rightly reminded this House of the human tragedy which is taking place on Spain's southern frontier, with regard to which we all feel involved and profoundly moved, I would like to add that the Spanish Government, by means of its coastguard service, the Civil Guard helicopter service, civil defence units and every type of organisation, governmental and non-governmental, participates actively, continuously, permanently, often exhaustively, and endangering the safety and lives of those involved, in lifesaving and in attending to these shipwrecks.
Therefore, I would like to add to what Mr Nogueira has said by stressing that the Spanish authorities and Spanish society are doing everything within our power to deal with this terrible human problem.
Madam President, I have a message for you concerning my colleague Mrs Lucas. She was arrested today at 9.30 a.m. while she was in Scotland taking part in a demonstration against a nuclear weapons base. She said she was taking part because recently such weapons of mass destruction have on many occasions been deemed to be against international law. It should not be able to happen that a Member of the European Parliament is arrested en route to a parliamentary sitting and we request that you take action in this matter. In fact, a Member' s immunity from arrest may only be waived after Parliament has debated the matter, and if that were to be the case now Parliament, for the first time, would have to discuss whether nuclear weapons are in violation of international law.
Mrs Hautala, I can assure you that we shall monitor Mrs Lucas' situation very closely.
Madam President, I rise following Mrs Hautala's statement about Mrs Lucas being imprisoned on her way to the part-session here today. It seems strange to me that she was imprisoned on her way here because she represents the South East of England and was arrested five or six hundred miles further north. Maybe, instead of telling the UK Government whom they can arrest and why, the parliamentary authorities could send her a map of the UK and some advice from our travel services as well.
Madam President, being consistent and on the same matter I wish to point out that the British Government is absolutely even-handed in its arrest policy. It also arrested a couple of members of the House of Commons, a few members of the Scottish Executive and various others who were actually breaking the law, which is generally the reason you get arrested in the United Kingdom. We were according equal rights to Euro-parliamentarians by arresting them along with all the others. May they be kept locked up for a suitable period of time to deter them from being so stupid in the future!
Madam President, I protest against the rather intemperate remarks of Mr Balfe. There is no power under Scottish law to keep people locked up just as long as it suits you. The arrests that took place at Faslane today were in accordance with the law, and I do not doubt that the persons concerned will be speedily released.
It is very important that my colleague, Mrs Lucas, should have the opportunity in this House to raise the issue of whether her immunity extends to this case, given that there is serious doubt - already raised and tested in the Scottish courts - about the lawfulness of the nuclear weapons kept on Scottish soil.
Madam President, I know that this is not provided for in the rules, but I feel I have a moral duty, especially after Mr Balfe's speech, to express my support with Mrs Lucas' action. Mrs Lucas may have done something illegal but I feel that there is a right to disobedience, especially since she was not just messing around but she had gone to protest against nuclear weapons, which are a hazard and a danger to us all. I would like to thank Mrs Lucas and the other women who have been arrested and express my solidarity with them.
Madam President, first of all I should like to thank you very much because the aeroplane from Amsterdam to Strasbourg flew this morning and on time as well. I think that your intervention with regard to the French Government was fantastic. Thank you very much.
But I am taking the floor about another matter. I put questions to the European Commission on 10 November about favouring public broadcasts regarding the auction of radio frequencies in the Netherlands. Three months have passed since then. I have still not had a reply to these questions. Now this is a very sensitive issue, so I understand that it is very difficult for Mr Monti to reply to it, but the auction is taking place this summer. I should very much like an answer to these questions either this week or next week. I have already informed the competent services of this but nothing has happened yet. Perhaps you could do something for me.
Mrs Plooij-van Gorsel, I would very much like to help you, but I am aware that the Commission has taken note of your comments, which should certainly bring about positive results.
Madam President, I should also like to say that the Portuguese Members who flew here today on the Lisbon-Frankfurt flight had to wait 45 minutes for a vehicle, sent from the Parliament in Strasbourg, to come and pick them up and then had to wait another forty minutes - together with our Italian colleagues, who were already there and who had been waiting for two hours - to be taken to Strasbourg. It is totally unacceptable that Members of the European Parliament should travel less comfortably than chickens or pigs, which travel in accordance with European regulations. Furthermore, I also wish to say that, according to the information given by Mr Moscovici to my head of delegation, there will be direct flights from Lisbon to Strasbourg starting in April, but according to information from Air France itself in Lisbon, this is not the case. I should like to ask who is the higher flier, a member of the French Government or the French national airline?
We shall look into this matter very carefully.
Madam President, while we are thanking Air France for the fact that the aircraft flew between Amsterdam and Strasbourg, I would point out that this was probably because the flight between Copenhagen and Strasbourg was cancelled. On this occasion, it was therefore a case of one man' s loss being another man' s gain. I would also ask you to consider the possibility that Air France might not have enough aircraft, given that the cancellation was due to technical reasons.
I think I can safely inform you that there will be some tangible improvements over the next few weeks.
Madam President, I should very briefly like to welcome a new Member of the European Parliament, Yiannis Patakis, who comes from the same town as I do. May I join everyone else in welcoming him and wishing him every success in his work.
Please join me in welcoming Mr Patakis.
Madam President, I would be grateful for your attention. There are 30 people sitting up here. But if someone on this side asks for the floor, it is rare that any notice is taken. Mrs Flemming asked to speak right at the beginning. I would simply like to ask you to look at the right-hand side of the House as well when requests to speak are being made.
Mrs Schleicher, we take note of requests from all sides of the Chamber. You may be unaware that procedural motions are now tabled after the agenda has been adopted. I think I am right in saying that this rule was received very favourably. It is something that many Members had requested and when I proposed it, I believe that it met with the approval of the majority of the House.
Procedural motions, therefore, are now tabled after the agenda has been adopted and this is what we are currently doing. Furthermore, it has not escaped your notice that few of the speeches were genuine procedural motions. However, as I am unable to determine this before we begin, I must allow Members to speak freely.
Madam President, I should like to inform both you and the House that a group representing the relatives of people who disappeared without trace in Cyprus visited Brussels last week. They met the political groups and raised the question of their lost relatives for the umpteenth time, but purely from a humanitarian point of view. Twenty-seven years after 1974, there is still a huge number of cases - over 1000 - of people whose fate is still unknown. Their relatives have every right to know what became of their loved ones. Efforts to find out, including under the auspices of the United Nations Organisation, have proven futile and I should like to raise the question of the European Parliament's possibly doing something to help.
Madam President, would you, as President of our Parliament, consider sending a message of congratulations to Ellen MacArthur, my constituent from Derbyshire who came second in the round the world yacht race? I know that the race was won by a compatriot of yours - a Frenchman. He was gallant and kind in his congratulations. If you, on our behalf, could congratulate them both, I and many others would be very grateful.
Request for waiver of Mr Ribeiro e Castro's immunity
The next item is the report (A5-0038/2001) by Mr Zimeray, on behalf of the Committee on Legal Affairs and the Internal Market, on the request for the waiver of Mr Ribeiro e Castro' s immunity.
, deputising for the rapporteur. (ES) Madam President, Mr Ribeiro e Castro has been accused of involvement in a crime of slander, a crime punishable under the Portuguese Penal Code of 1982 and under Law No 58 of 1990.
The origin of this case is a report on the commercial practices of a private employment agency, broadcast on 16 February 1995 by TVI, Televisão Independente S.A., of which Mr Ribeiro e Castro is director of programmes. During the programme it was stated that the employment agency did not offer serious jobs and charged excessive commissions for searching for jobs, which, furthermore, were very unpromising. The agency brought proceedings against Mr Ribeiro e Castro, and against other employees of TVI, seeking compensation for the damage done to its reputation.
Parliamentary immunity is not a privilege designed to benefit individual Members of the European Parliament, but a guarantee of the independence of Parliament and its Members with regard to other powers. The Committee on Legal Affairs and the Internal Market considers that the waiver of parliamentary immunity by the Member does not have legal effects.
The alleged offence took place in February 1995, the request was made in May 2000 and the mandate of Mr Ribeiro e Castro did not begin until 17 November 1999, when he succeeded Mr Paolo Portas. Much time has elapsed between the alleged offence and the request being presented; this is an offence which affects freedom of expression, in relation to which this Parliament has always recognised immunity, and the fact that Mr Ribeiro e Castro has asked for a waiver of his immunity does not affect this decision.
Consequently, the Committee on Legal Affairs, in accordance with Rules 6(4) and 6(6) of the Rules of Procedure, having examined the reasons for and against the waiver of immunity, recommends that the European Parliament does not waive the immunity of Mr Ribeiro e Castro.
Mr President, I am surprised that Members can joke or argue about the fact that a Member of Parliament has been arrested on European Union soil. It would appear to be a very serious incident which, moreover, is linked precisely to matters we have been discussing for some time in the Committee on Legal Affairs and the Internal Market.
To get to the point, the Committee on Legal Affairs and the Internal Market proposes not to waive the parliamentary immunity of Mr Ribeiro e Castro. This proposal - and this is what I would like Members to consider - is based on the contents of the Treaties and on certain well-established principles. Firstly, immunity is a guarantee of the independence of the European Parliament and its Members in relation to all other authorities; secondly, relinquishment of parliamentary immunity by the Member concerned has no legal effect; thirdly, immunity is valid throughout all sessions, including while Members are travelling to and from the place of meeting of the European Parliament; fourthly, the immunity of Members of the European Parliament is independent of national parliamentary procedures, even if the law of the State of origin is applied; fifthly, the political aspect of the case, the possibility of fumus persecutionis, any political motives behind the request for waiver, the amount of time that has elapsed between the alleged facts and the request for waiver and the seriousness of the charge are always taken into consideration; sixthly, sometimes the punishment for the alleged facts differs from State to State; seventhly, the aim is certainly to ensure equal treatment for all Members of different nationalities.
On the basis of these principles, the Committee on Legal Affairs and the Internal Market calls upon the House to adopt the Zimeray report. However, Mr President, I must take this opportunity to stress two points, which, I repeat, it is the duty of Parliament and all its Members to consider fully.
The provisions of Articles 9 and 10 refer to the beginning of the European Community, when the Members of this Parliament were members of national parliaments, and, in that context, the reference to national immunities is clear. However, we have to be aware that, nowadays, the European Parliament plays a major role in the balance between the institutions, and I feel that it is extremely important to make the European Parliament fully independent of the Member States.
Parliament must always be informed of any proceedings to be initiated against its Members, and if the judicial authority of the place where the alleged facts have taken place does not inform Parliament then it is the responsibility of the Members to do so directly, for it is Parliament which has to decide which provisions should apply, as, moreover, is the case in some European countries. Mr President, I trust that I shall not have to apply for political asylum in a country which is not my own at any point in the future, but, above all, I feel that the statement delivered in the Chamber on the Member who has been arrested in Scotland should be deemed to be clear notification by a competent authority.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Safe loading and unloading of bulk carriers
The next item is the report A5­0037/2001 by Mr van Dam, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive establishing requirements and harmonised procedures for the safe loading and unloading of bulk carriers [COM(2000) 179 - C5­0254/2000 - 2000/0121(COD)].
Mr President, the sinking of the oil tanker Erika off the French coast approximately one year ago has rightly exercised our minds a great deal. Less in the public and the political spotlight is another form of sea transport, namely, the transport of bulk goods, in particular, ores and coal. The consequences of the sinking of a ship in this category are actually less in terms of pollution, but the number of crew members who die as a result is considerably higher.
Let us take a closer look at accidents involving bulk carriers: 146 accidents in the last ten years, in which 780 seamen drowned. Of the bulk carriers, 69% were more than fifteen years old. Two main reasons for these accidents are indicated. Firstly, the lack of expertise of the crew and secondly, the physical condition of the ship. In the majority of cases, a fault in the hull of bulk carriers is involved, caused by damage resulting from incorrect loading or unloading.
This problem is recognised at an international level. The International Maritime Organisation, the IMO, issued the Bulk Loading and Unloading Code, the BLU Code. This contains tasks both on ship and shore which are to be carried out before, during and after loading and unloading. The IMO urges all participating countries to declare the BLU Code applicable to the terminals in their country.
With the proposed directive, the Commission, on behalf of the Member States, wants to respond to this call. It intends to incorporate the BLU Code, with a few amendments, into Community legislation. The main points are firstly, the appointment of a terminal representative, secondly, the drawing up of a loading and unloading plan and thirdly, the right of intervention by the competent authorities in the event of a disagreement between ship and shore. Along with this, as an equivalent of the so-called "ISM Code" for ships - that is, a quality management system - the Commission also proposes to make a quality management system obligatory for the terminals.
The Committee on Regional Policy, Transport and Tourism thinks this proposal by the Commission is a step in the right direction. It will not prevent all accidents, seeing that fatal damage often arises outside the European Union. Nevertheless, it gives an impetus to the sector to proceed safely and cautiously and thus to prevent unnecessary damage. Precisely because the problem, like the sector, is of a global nature, an international solution is of great importance. We therefore support the incorporation of the BLU Code into Community legislation.
It is important that the text of the directive adheres as closely as possible to the BLU Code in order to prevent distortion of the competition between countries inside and outside the European Union. In spite of our endorsement of the Commission's proposal, a number of improvements need to be made to this proposal.
First of all, I should like to highlight the need to guarantee the safety of the crew, in view of the large number of casualties mentioned. Emphasis on that point in a few places in the text is in order.
A second point: the captain bears many responsibilities. It is also logical then that he is fully informed and that in the event of emergency repairs, his judgment forms the basis for the decision as to whether or not the ship should put to sea. For the rest, it is also important that classification societies receive reports about damage to bulk carriers, seeing that these bureaux often have to form their opinion about the condition of a ship. They can only do so if they have sufficient information at their disposal.
Thirdly, the role of the competent authority which is informed of or verifies irregularities during loading or unloading. It must be obliged to interrupt the procedure in order to guarantee the safety of the ship and crew.
Fourthly: it is common knowledge that the capacity of the port State control, or PSC, in the Member States is inadequate. In this directive, the PSC authorities are at risk of being given extra tasks. For this reason, the Commission must see to it that these tasks are actually carried out.
Finally, a few more observations about Amendments Nos 14, 13 and 16. We have already seen that we must adhere as closely as possible to the text of the BLU Code in order to counteract distortion of competition and obscurities. Amendment No 14 does not tie in with this, however, and I therefore cannot support it. The necessary disquiet has arisen over Amendment No 13. The voyage data recorder is an instrument for recording travel data. Information about loading and unloading is not recorded on it. Furthermore, in the IMO, agreements have already been reached about the obligatory use of a voyage data recorder in bulk carriers. The effect of this can be found in the Erika II package. Apart from this, if there is a voyage data recorder on board a ship, then it is the responsibility of the port State control to inspect it and not that of the terminal operator. The latter does not have the knowledge for this. In brief, you should understand that I cannot support Amendment No 13 either. I hope that my fellow Members see the logic of this.
I am quite unable to support Amendment No 16 tabled by my fellow Members Mr Simpson and Mr Fava. It imposes requirements on ships from outside the European Union, which have not been internationally agreed. That is not legally possible. Anyway, work is being done on this. I hope that reassures those making the submission.
Mr President, if we accept this report, in a slightly amended form, I am of the opinion that we will have considerably improved the guarantees for the safety of bulk carriers and their crew.
Mr President, allow me to begin by congratulating the rapporteur, Mr van Dam, on an excellent report and also expressing my gratitude to the Commission for having made a genuinely serious attempt to get to grips with this important issue.
In recent years, the Commission has tabled a number of proposals for increasing maritime safety in various ways, and this as a result of a number of accidents affecting both people and the environment. The complaint may be made, as it has by myself in various connections, that the EU often reacts after the event instead of taking vigorous action beforehand, but it is good, nonetheless, that a real effort is now being made. Erika I has been succeeded by Erika II, and there is presumably more to come. During the next few months of the session, Parliament will have a number of reports on which to adopt positions in this area.
In this report, we are dealing with safety in connection with the loading and unloading of bulk carriers. There is no doubt that bulk carriers in particular have been especially badly affected by accidents, at least during the last decade. There are a great many reports and a good deal of statistical information to indicate this - a fact which the rapporteur in particular has pointed out. A good half of the vessels that have foundered have done so as a result of accidents involving the hull. Lack of maintenance is a cause of accidents of this type, but many accidents also occur in connection with loading and unloading.
Over the last decade, this has been observed by the UN' s maritime body, the IMO. A special report has called upon Member States, classification societies and shipping companies to be alert to errors in loading and unloading. A number of interim measures have been proposed, for example.
It is important to take an overall view of this problem. There is an explosive growth in the number of shipments. More and more of the traffic comes from Eastern and Central Europe or from third countries. This means that the way in which loads are secured is going to become one of the most important issues of all for us. We are concerned here not only with bulk carriers but also with other forms of shipping and other forms of transport. The fact that loads are not always adequately secured is now a growing problem for shipping and for road and rail transport. The Commission ought therefore to come back with proposals as to how these problems might be solved. Since this is not only, or even mainly, a problem for the EU but is a global issue, it is also important for the Commission to pursue issues of this kind further within the IMO or in other international contexts.
I should be grateful if the Commissioner could say something about the initiatives the Commission intends to go on taking on this important matter.
Mr President, on behalf of my group, I should like to express our almost total approval both of the Commission's choice of legislative instrument, a directive, and of the content of the proposal. The issue under consideration has already been analysed by international organisations: principles and rules have already been set in place for incisive action, aimed at preventing the very frequent accidents and the casualties sadly recorded, as both the rapporteur and Mr Stenmarck said. However, these provisions are not binding, as the Commission has reminded us, and this is the point. This is why we must intervene at European level with legislation which is based on the provisions and makes them binding for all the Member States.
When drawing up European legislation to complement international legislation, the Commission rightly consults all the interested parties, particularly the authorities of the port State, and focuses duly on the prevention of accidents during the delicate operations of handling the cargoes and the issue of repairs.
The amendments adopted in Committee take the right approach, stressing certain points: firstly the obligation, rather than the capacity of the competent authorities, to block the loading and unloading operations whenever the safety of the ships is endangered. Furthermore, in the event of damage which is serious enough to jeopardise the safety and seaworthiness of the ship, it is now clear that the decision on whether or not repair is necessary is to be taken by the port State control authorities.
However, with regard to the crew and, in particular, the huge problems arising from the low level of training of the crew even today, I propose, on behalf of my group, that the amendment tabled by Mr Simpson and Mr Fava should be altered to replace the word "qualification" with the word "experience".
Lastly, it is important that this legislation enters into force as soon as possible and that the Member States make every endeavour to ensure that it is implemented effectively. Indeed, even though there is European or international legislation in this area, the Member States fail to apply it properly.
We therefore support the Commission's call for the Member States to apply these provisions as of 1 January 2003.
Mr President, I would also like to thank my fellow Member, Mr van Dam for his report. We support the proposal of the Commission. International regulations do indeed exist, a kind of voluntary agreement, but they appear either not to be complied with or are incompletely complied with. If we are considering safety in shipping, then we can see that a striking number of accidents occur involving bulk carriers. So we must do something about it. We therefore support the report compiled by our fellow Member, Mr van Dam.
My group has two observations to make. We will not support the proposal on the black box that is made in Amendment No 13. What is involved here is the loading and unloading of ships. It does not involve ships that are sailing. The problem of the black box is therefore out of place here and belongs, rather, in the Erika II package, where it will be dealt with in the place where it should be dealt with.
Secondly, I have tabled an amendment in relation to Article 8. We have rightly changed the right to stop a loading or unloading operation into an obligation. I think that is a good thing. Also the Member State determines who is authorised to do this. I think that is also a good thing. But when a port authority is authorised, it may be that a port authority also has a commercial interest in the loading and unloading of ships and then a conflict of interests may arise and we think that that is not a good thing. That is why in a number of cases we feel that a Member State must also be able to assign control to the authorities that are in charge of port State control.
Apart from these two points, we are able to support the proposals in general. Safety at sea is a very important issue. We must invest in it. It struck me, Mr van Dam, that you said that people must be invested in too, both people who exercise control ashore, the port State control and other types of control, and the people on the ships who have to know their job, because I think that that is an important element in the promotion of safety at sea.
Mr President, Commissioner, Mr van Dam, I think it is an excellent report. I think that the Commission has done its work well too. Against the background of the type of accident that we know about from the Erika, but particularly against the background of the knowledge that we have now acquired that there are 8000 ships that do not comply with standards and are actually sailing on our seas in a manner and with a risk of accidents that are not favourable.
It has all been said before. One hundred and forty-six ships have gone to the bottom in ten years. That means 780 deaths. That also means that in large areas of the sea, the environment may become polluted. Of the 146 accidents - and it has all been said by a number of others before - one third can be traced back to problems with the hull and one third to navigation problems. We do not need to explore the whole problem of navigation now. We have already done that before, but the problems with the hull worry me in particular.
In the knowledge that a captain, together with the terminal operator, has to make a loading and unloading plan which must be put into effect and also monitored, we concur with the consideration not to include the so-called voyage data recorder in this amendment. However, we really would like to give the Commission something to consider, because anyone who has ever been round those terminals, iron ore terminals and coal and steel terminals, in a number of ports in Europe will have seen what goes on there. Not only are cargoes dumped in the terminals but mechanical shovels are used as well and mechanical shovels can cause damage. In my opinion, this report provides a solution to this by specifying who must do what. This does not quite solve the whole problem of training though.
However, what is not reported here is that part of the voyage comprises loading and unloading itself. The information about loading and unloading, whether twisting or torsion occurs in a ship, is not reported. In view of the fact that it is mainly ships of 15 years and over - just remember the discussion which we had about oil tankers and in which we ascertained that age is not always an indicator - that cause the majority of problems which result in these disasters, I should like to point out to the Commission that what goes on must be recorded in some way.
Finally, it can be said that we agree with the manner in which the other problems in the report have been resolved, matters concerning ISO quality management and, in particular, Community law too, into which a number of the BLU Code's sections have now been incorporated.
Mr President, I would firstly like to thank the rapporteur, Mr van Dam and the whole of the Committee on Regional Policy, Transport and Tourism for the work they have carried out on this directive. As the rapporteur has pointed out, the directive is intended to incorporate into Community law the so-called BLU-code agreement, that is the code of practice for the safe loading and unloading of bulk carriers, which is already applied within the scope of the International Maritime Organisation, but which will not be mandatory until it is incorporated into Community law.
On that basis, I would like to point out that we can accept the majority of the amendments proposed, both by the rapporteur and by the different groups in general. We accept Amendments Nos 2, 5, 8, 10 and 15 in their entirety, and we accept Amendments Nos 1, 3, 6, 7, 9, 11 and 12 in principle, but we will have to revise the terms in which they are incorporated. However, we cannot accept Amendments Nos 4, 13, 14 and 16 for reasons which I will explain.
Firstly, because, according to Amendment No 4, the competent authority will have to have experience in the loading and unloading of bulk carriers. We cannot accept this, if we take account of the principle of subsidiarity. It is not appropriate to interfere in the responsibilities of the Member States, which must have sufficient room for manoeuvre to create the competent authority which they deem to be most suitable, in order to guarantee the correct application of the directive and in order to carry out the role of arbitrator between the master of the ship and the terminal representative in the event of disputes.
We reject Amendment No 13 because it intends to assign the representative of the terminal the task of checking that standards for the installation of the black box or voyage data recorder are complied with. Ladies and gentlemen, the inclusion of this requirement in the directive is superfluous, since the same provision is included in two other, more general proposals for legislation in the field of marine safety. I am referring specifically to the proposal for a directive on control of the port State, in the Erika I package, and the proposal for a directive on the Community system for monitoring, control and information on marine traffic which appears in the Erika II package. Above all, by means of this latest proposal, we are going to guarantee the incorporation of black boxes in all Community ships. This will happen in different stages, but it will eventually apply to all ships. By way of clarification, the intention is that black boxes will be incorporated in new goods ships as from 1 July 2002; and that for existing goods ships, in the case of those of 20 000 tonnes gross or more, this will apply from 1 January 2007 and for those of between 3 000 and 20 000 tonnes, from 1 January 2008.
Amendment No 14, which refers to an element of one of the technical annexes, contravenes the BLU Code, the code of practice for the safety of loading and unloading of bulk carriers, and the principles of the directive with regard to the shared responsibility of the master of the ship and the terminal representative, in relation to certain aspects of safety in the interaction between the ship and the coast.
Lastly, we cannot accept Amendment No 16 which seeks to lay down qualifications for crews which are not included in the STCW Convention (International Convention on Standards of Training, Certification and Watchkeeping for Seafarers), because it would discriminate against Community crews.
Ladies and gentlemen, I will end by once again thanking the rapporteur, Mr van Dam, and the whole of the committee, for their work. This is another of the initiatives presented during last year by the Commission in order to step up the demands and requirements for marine safety, which will enable us, if not to prevent all marine disasters, because that would be difficult, since there is always the possibility of uncontrollable causes, at least to enormously restrict the risks. As has been pointed out, over the last ten years more than 780 people have been lost in accidents involving bulk carriers within Community territory. We believe that that is something that we cannot sit back and accept when measures can be adopted to guarantee the safety of crew members' lives. We are not talking here only about the problem of marine pollution, which we mentioned, for example, in relation to double hull oil tankers; we are talking about something which goes much further, that is, the safety of the crews on Community ships and the ships which visit our shores.
Furthermore, ladies and gentlemen, we are once again combating unfair competition from ships that are sometimes sub-standard or which show little concern for checking and monitoring the whole issue of ship safety. We also have to take account of the way in which bulk carriers are loaded and unloaded. I believe that, with all these measures, the safety package is well focused within the Community sphere, and we can view 2000, in a way, as having been the year of marine safety, from the point of view of the maritime sector. The other day we presented in writing the measures on documentation in the coastal shipping sector and I hope that tomorrow the Commission will give the green light to the ports package. Ladies and gentlemen, during 2001 we are going to continue working in the maritime sphere in order to give it all the impetus, dynamism and scope it needs to absorb some of the demand for transport and to be fully integrated into an intermodal transport system which is more rational and more respectful of the environment.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Maritime safety and prevention of pollution from ships
The next item is the report (A5­0031/2001), by Mr Bakopoulos, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation concerning the Committee on Safe Seas and amending the Regulations on maritime safety and the prevention of pollution from ships [COM(2000) 489 - C5­0475/2000 - 2000/0236(COD)] and on the proposal for a European Parliament and Council directive amending the directives on maritime safety and the prevention of pollution from ships [COM(2000) 489 - C5­0476/2000 - 2000/0237(COD)].
Mr President, maritime safety and the prevention of pollution from ships are, unfortunately, highly topical issues. A series of accidents has monopolised our attention recently, many lives have been lost and the environmental impact has been disastrous. The European Union currently has numerous directives and regulations on related matters at its disposal. At the same time, however, the European Union has to monitor and react to legislation introduced by international organisations and, more to the point, it has to do so instantly, so that the Member States do not appear to be shirking their international obligations. Consequently, the European Union needs rationally organised and centralised powers for maritime safety policy. That is why the European Commission has submitted this communication, which contains two proposals: one for a regulation and one for a directive.
The purpose of the proposal for a regulation is to replace all the existing committees dealing with safety at sea and the prevention of pollution from ships with a single Committee on Safe Seas. All other existing committees dealing with related matters will be disbanded. The purpose of this committee is to facilitate the implementation of amendments to the relevant international conventions by the Member States. It is also important to note that the new Committee on Safe Seas will operate in accordance with the provisions of the regulatory procedure in Council Decision 1999/468.
As you all know, this procedure makes provision for and safeguards the powers of both the European Parliament and the Member States. At the same time, however, the European Commission has opted for a procedure which ensures that it has the right to decide whether an international amendment to the regulations raises or lowers maritime safety standards. In summary, the procedure which it has opted for in order to achieve this basic objective is as follows: the Member States implement the most recent provisions of international conventions, except for those expressly referred to and incorporated in a Community act, which are dealt with directly by the European Commission, which either refers them for exclusion to the Committee on Safe Seas or does not refer them, in which case they apply automatically. In other words, they are only referred to the Committee on Safe Seas if the Commission considers that incorporating an amendment to an international convention into a Community act would lower maritime safety standards in the European Union. This is the substance of Article 4, the basic article of the proposal for a regulation.
Finally, the purpose of the proposal for a directive is to amend existing directives in order to incorporate the Committee on Safe Seas. This obviously needs to be done. The European Commission has presented the right proposal in an attempt at rational organisation and enhanced supervision of both Community and international law on maritime safety and the prevention of pollution. The small number of amendments aim to clarify the text and hence to safeguard Parliament's rights to take part in the regulatory procedure.
Finally, I should like to thank the members of the Committee on Regional Policy, Transport and Tourism for their highly constructive comments and unanimous support for my draft report.
Mr President, the speeches made this evening certainly show the importance that we attach to combating these coffin ships and I believe that we are right to continue with our efforts.
Indeed, some time ago, in this House, I shared my regrets about the French Presidency' s record on maritime safety. I expected great things of this presidency, because it was genuinely extremely concerned. I was, however, deeply disappointed. Furthermore, I hope - thanks to our efforts in Parliament, in conjunction with the European Commission - that we will not be lowering our guard, to use the Commissioner' s expression, and that we will, in fact, ensure that maritime safety is improved.
Basically, the European Union lags behind considerably in the area of maritime safety, particularly compared to the United States, which has had strict regulation in force for a very long time. Since such coffin ships are banned from American waters, they inevitably take the opportunity to come and pollute the coastlines of Europe instead. If Parliament fails to take effective action, the danger of more shipwrecks close to our beaches will increase. Unfortunately, it seems to be a monthly occurrence.
I therefore hope that we shall soon vote in favour of a genuine framework resolution which will bring together all the measures needed to protect our environment.
Mr Bakopoulos' report is very good and aims to set up a Committee on Safe Seas, which is a step in the right direction. This is a first stage in bringing together the various measures, as replacing the five existing committees with a single Committee on Safe Seas will enable the European Union to react rapidly to developments in international law.
I would like to thank the Committee on Regional Policy, Transport and Tourism for having agreed to the amendments that I tabled. Maritime safety affects a range of sectors and I believe that it is particularly important that the title of this committee includes terms which relate to prevention of pollution from ships.
In protecting ourselves against these coffin ships, we are also showing our concern for the protection of the marine environment as well as shipboard living and working conditions. I do hope, therefore, that the European Parliament will heed this recommendation and give the Committee on Safe Seas and the Prevention of Pollution by Ships the opportunity to take account of the Community provisions which govern these two other areas.
We shall very soon - or so, at least, I hope - be making a statement on an amendment to the rules regarding shipwrecks, so that the polluter pays principle can be applied across the board. We must monitor classification societies more closely in order to improve the quality of their inspections, and we should also pay attention to the responsibilities of ship owners, who all too often escape prosecution because of complicated financial and legal arrangements.
Commissioner, we are counting on you not to lower your guard.
Mr President, Commissioner, first of all I would like to take this opportunity to thank you, Mrs de Palacio, and your team for the very constructive and energetic way you have cooperated with us.
A good example of this occurred during the last few days. The final EU classification of ports and harbours as part of the trans-European networks attracted a great deal of attention in the case of the medium-sized ports, because European status gives these ports stimuli for growth and investment incentives which are vital for the regions involved. The solution reached up to now through conciliation is acceptable, but I would ask you, when ports are being classified, to apply a measure of goodwill in some cases at least, as the dividing lines are essentially set in an arbitrary way. The medium-sized ports will be grateful to you - and to us - if this is done.
In particular, everyone is now aware that the Commission and Parliament are not pausing for breath. One after the other, we are discussing proposals to improve maritime safety. Nor should we allow ourselves to let the pace slacken, given the situation at sea. The accident off the Galapagos Islands is just the latest in a string of disasters with devastating effects on nature and on human populations. The public is aware of these issues and the debates about safety flare up at regular intervals. We must make it clear to the coast dwellers affected that the European Union may have been tardy in addressing these problems, but that the right approach has been adopted, after years of pressure on our part. Europe is doing something about maritime safety and the prevention of pollution. In this way we need to give a clear signal to the IMO and the world in general, both now and in future.
The Commission has brought forward its proposals in almost record time. Last November we approved the Erika I package. The Council reached agreement at the end of December so that the directive can come into force as from 2002. The Erika II package is now just around the corner, and I am delighted that the second package too will result in genuine progress in safety at sea. I would also like to take this opportunity to pay tribute to the enormous amount of work done on the ground, that is to say by the classification societies' inspectors and by the port States. I saw this with my own eyes during a visit last week to the port of Antwerp together with Mr Piecyk. Huge demands are made of the inspectors and we need to give them our support.
The report before us by Mr Bakopoulos makes a valuable contribution to achieving further progress on safety. The fact that it was approved unanimously in committee is a testament to his convincing work. I trust that Parliament will be equally convinced when it comes to vote. I am not just speaking for myself, but for a large majority, when I specifically welcome the setting up of the Committee on Safe Seas that has already been mentioned. I also particularly welcome the second part of the Commission document, because what is the point of having the committee if the relevant directives and regulations are not brought into line with the new structure? We do not want a dispute over powers, we need administrative clarity; we do not need a dozen working parties or committees, what we need is a clear and dynamic structure, and I believe that will set Europe on the right path and make us a model for the rest of the world.
Mr President, Commissioner, ladies and gentlemen, as the rapporteur has said, this document examines two Commission proposals: the first concerns the establishment of the single committee, to be known as the Committee on Safe Seas, and the second concerns a directive which amends the existing directives in order to incorporate the committee. The purpose of this - as Members have already pointed out - is to streamline the operation of bringing the Community legislation in force into line with the international provisions and conventions on maritime safety and the protection of the marine environment, and with technical progress.
We socialists support the streamlining effort contained in the proposals and we welcome the proposal to replace the current five committees with a single regulatory committee. This committee will certainly contribute to greater certainty and coherence in the incorporation of international law into Community legislation.
However, we would wish both the title and the mandate of such a committee to encompass the two concepts of maritime safety and the prevention of pollution.
Lastly, I would like to focus particularly on a further consideration: Parliament's role in these operations. It is vital to guarantee that Parliament has the right to participate in the regulatory procedure. We therefore call upon the Commission to ensure that Parliament is always in a position to monitor the activities of the committees, including the activities of the Committee on Safe Seas which is to be established. We thus call for greater transparency and a substantial flow of information from the future committee on safe seas and the prevention of pollution as well.
Mr President, Commissioner, I would like to thank the rapporteur, Mr Bakopoulos for a very successful report. Increased safety is very important for maritime traffic. Our group supports the main ideas in the report. The proposed regulation and directive will make it easier to take account of international amendments to Community acts on maritime safety. The problem has always been one of delay, which is the result of the Community' s slowness in drafting legislation. The intention of the proposal is to remove the problems mentioned earlier. Procedures must indeed be simplified.
Combining several committees that at present operate separately into one Committee on Safe Seas, responsible for matters of maritime safety, is the right way to help clarify how these matters should be dealt with. Sea safety standards are an attempt to meet certain minimum conditions, and one advantage of the pre-inspection procedure contained in the regulation is that it will clarify the question of applicable law and increase legal certainty. In future we must ensure that procedures followed in the Member States specifically to implement international agreements on maritime safety and Community legislation can be made simpler. However, we must safeguard the opportunities for Member States to act within the context of the International Maritime Organisation (IMO). In future too it must be a matter of principle that the IMO should be in charge of international maritime safety by concluding international agreements, passing resolutions and agreeing conventions.
Mr President, Commissioner, firstly my group, the Group of the Greens, would like to congratulate Mr Bakopoulos on his report, which we agree with completely.
We also congratulate the Commission on its proposal and we are genuinely pleased with the creation of this committee on maritime safety which is going to unify in a very significant way and coordinate the application of 12 directives and 3 regulations. Commissioner, you have been determined to unify sky, land and sea and in the end you are going to manage it. I truly hope that you do manage it. Our group will support you.
I believe the principle of caution and precaution must fundamentally prevail so that these directives, standards and international agreements are made more demanding, as this committee on maritime safety proposes.
We are going to make a series of recommendations. We believe that the committee on maritime safety must not simply be a committee which does a reasonable job from an administrative point of view, but that it must incorporate the feelings of non-governmental organisations, of environmental protection organisations and of unions so that all these views may be represented.
We also recommend that the committee puts a special emphasis on the areas in a special geographical position, with special traffic conditions, with special environmental circumstances such as, for example, the Straits of Gibraltar or the English Channel, where we all know that the number of accidents and incidents is well above the average, and where the dumping of crude oil has a great environmental impact and a great economic impact on tourist areas.
We therefore hope that the committee places special emphasis on these areas with special conditions, and I would like to ask you two questions in this regard: how will the work of the committee on maritime safety and the European Maritime Safety Agency, which is going to be established soon, be coordinated? Is this committee also going to manage or work on the three legislative initiatives contained in the Erika II package?
Mr President, setting up a Committee on Safe Seas, ostensibly in the aim of improving the implementation of legislation governing maritime safety, environmental protection and shipboard living and working conditions, will reinforce the reactionary nature of European Union policy in the shipping sector.
The Commission's proposals contain reactionary arrangements which undermine the role of international organisations such as the International Maritime Organisation and the International Labour Organisation. Basically, they institutionalise the EU Member States' refusal to participate in initiatives to accept or apply amendments to international conventions or resolutions, their obligations as contracting parties to international law notwithstanding. In acting as the guardian of the interests of European big business, the European Union is interfering in changes to the international law which has evolved since the war and, having graduated to global guardian, it is sacrificing safety, human life itself and environmental protection just so that the monopolies can increase their profits.
We are radically opposed both to the basic thrust of these policies and to the practice of taking fragmentary, inefficient action in order to allay the acute concerns and reactions of the public, the trades union and ecological organisations in the wake of the plethora of fatal and highly environmentally dangerous accidents at sea. Moreover, the attempt being made by Europe as an economic, political and shipping centre, within the framework of the trade war with other shipping centres, such as the USA, Japan, Australia and others, to fashion its own mechanism for controlling maritime transport and imposing its own choices undermines the International Maritime Organisation. This will lead to distinctions being made outside generally accepted principles and this in itself is fraught with dangerous consequences for the basic safety of shipping in practice.
The main issue as regards the safety of ships in general and tankers in particular is the unaccountability of big shipping business and the policy which supports it at national, regional and international level. This unbridled unaccountability is not only being maintained; it is being extended. A typical example is the situation which prevails regarding ships under flags of convenience, which are directly connected with falling maritime safety standards and which are generally responsible for most accidents and for the most serious accidents.
We believe that a policy based on protecting the safety of ships, passengers, crews and the environment must, first and foremost, fight the unaccountability of shipowners, apply strict sanctions against those who violate the law, which is being flagrantly flouted time and time again, with impunity, within the framework of the ÉÌÏ and international conventions. This policy needs to adjust operating factors to the enhanced requirements of ships, help improve shipboard living and working conditions and safeguard the rights of crews and trades union, including their right to intervene in safety issues.
Thank you very much, Mr Patakis. The President wished to welcome you before your maiden speech to the House and to wish you success as a Member of this Parliament.
Mr President, I would like to congratulate the rapporteur on this comprehensive report. As a Member of the European Parliament representing the east coast of Ireland, I am particularly angered by the extent of shipments of nuclear waste within the Irish Sea. Only recently, there were two shipments from the Netherlands to the Sellafield and Thorp nuclear reprocessing plants operated by British Nuclear Fuels in Cumbria, and I have been informed that another 17 such shipments are due to take place from the Netherlands in the coming years. Moreover, the German Government has stated that it is ready to restart shipments of spent nuclear fuel to Cumbria and that it will continue such operations until 1 July 2005. This will mean an intensification of such shipments.
Even though there has been widespread falsification of documents by BNFL over the last two years involving nuclear shipments to Japan, such shipments are now due to recommence. This is not withstanding the fact that BNFL has been fined USD 60 million over this incident alone.
I am especially pleased that there is now growing international opposition to shipments of nuclear waste from Britain to Japan. The Argentinian Navy is presently on alert to intercept a British ship carrying enough nuclear waste to give off twice the amount of radiation as the Chernobyl disaster. The British Nuclear Fuel's vessel named Pacific Swan is rapidly becoming the pariah of South America because the captain intends to negotiate the treacherous waters of Cape Horn with 90 tonnes of waste vitrified in 192 glass blocks.
I believe that the countries of the OSPAR Convention must now form broader international links with other countries along the main shipping routes of nuclear waste, which includes countries around the Panama Canal, South America, and the coast of Africa.
Within the European Union an environmental impact assessment must be carried out on the construction of new roads, water and sewage facilities and large infrastructure projects. To date, the British Government has refused to conduct an international environmental impact assessment on the significant risks posed to the environment and people's health along the transportation routes of nuclear waste. I am now calling on the British Government to bring forward a full and comprehensive environmental impact assessment outlining the environmental risks of transporting of nuclear materials within the Irish Sea. Such an assessment should also be evaluated by the European Commission.
In conclusion, I would like to see the reprocessing of nuclear products terminated at Sellafield. However, in the interim, there needs to be an international agreement outlining the safety standards for such shipments. I must commend the rapporteur, Mr Bakopoulos, on this report.
Mr President, Madam Vice-President of the Commission, I think that three minutes gives me plenty of time to state a position because this report, generally speaking at least, does not divide the House and any disagreement is the exception which proves the rule. I think that it is only to be expected that the House should unite almost unanimously behind the report presented by Mr Bakopoulos, whom I should like to congratulate on his work, first, because the aim of the Commission's proposal is to replace the five existing committees dealing with safety at sea with one committee, thereby cutting the red tape and, secondly because, in its legislative proposal, the Commission grasps the opportunity and safeguards the right to decide when an amendment to international regulations raises or lowers maritime safety standards. Amendments to international conventions will either be dealt with by the Commission and/or referred for exclusion to the new Committee on Safety at Sea; if they are not referred, they will apply automatically. This will, I think, improve and simplify matters and create legal security. That being the case, I imagine that Mr Bakopoulos preferred not to propose amendments merely in order to make Parliament's importance and presence felt and, because he agreed with this extremely logical proposal, merely proposed a few amendments in order to highlight the importance of and safeguard Parliament's presence during the regulatory procedure.
Having said which, Commissioner, I think that the presence of everyone here today proves not so much that we agree with Mr Bakopoulos's report, which goes without saying, but that we are most concerned about the issue of safety at sea. As you know, we have fast-tracked our reading of the first three reports on the so-called Erika I package on safety at sea and the safety of shipping, i.e. the withdrawal of single-hull tankers, the proposal on shipping registers and the third proposal on port controls. We intend to push straight on to the Erika II package and its three individual legislative proposals. I think that the Commission's initiatives in general are beginning to pressurise the International Maritime Organisation into acting more quickly and more decisively on this particular issue and encouraging it to adopt solutions at international level, which is always a good thing and something that we all prefer over regional solutions.
Once again, my congratulations to Mr Bakopoulos.
Mr President, Commissioner, across-the-board consensus such as we have on the subject at issue is not, of course, conducive to lively debate, but this sort of consensus, albeit with one or two exceptions, is proof positive that the action being debated is the right action, as in the case of this initiative by the European Commission to propose and promote a new committee to deal with safety at sea and, of course, the corresponding regulations, which must be amended. Similarly, wanting to secure the right to select amendments made by supranational regulatory bodies, so that only those which help to improve safety standards are incorporated into Community legislation, is the right objective. This double proposal clearly seeks to facilitate the implementation of amendments to conventions by the Member States of the Union and, of course, by having just one committee, to improve efficiency in the implementation of safety policy.
The rapporteur, who has done an excellent job, and the parliamentary committee have proposed a number of amendments to Parliament in line with the European Commission's initial idea which highlight the need to include the prevention of pollution from ships and shipboard living conditions, which are, of course, closely bound up with safety at sea. The report also makes provision for the proposal for a directive to include the role of the European Parliament which, given that it has been defined, must not be overlooked.
Generally speaking, this proposal is a further effort on the part of the Commission to organise the drafting and application of maritime safety policy and the prevention of pollution from ships more rationally. The rapporteur and the parliamentary committee have, I think, supported this effort by tabling amendments which improve and supplement the proposal and which we hope Parliament will accept.
Mr President, Commissioner, questions of the safety of sea transport and the protection of the maritime environment have been very much to the fore for just over a year now in the wake of the Erika disaster. Although the wreck of the Erika was a catastrophe for European shipping, the accident also had some very positive consequences. The publicity surrounding the disaster and increased political pressure has resulted in more effective monitoring on the part of the Commission of legislation on shipping. The Commission has also very promptly managed to submit a number of legislative proposals to make shipping safer for discussion by Parliament and the Council.
Like the fellow Members before me, I would also like to thank the Commissioner for this active involvement. I also wish to thank you for having taken an initially positive view of the need to create a thematic network with regard to short route navigation, which is a very important initiative on the part of AMRIE. Before Erika the Union already had, and has had most definitely since, acts in place that pretty much cover the whole area of vessel safety and the prevention of pollution from ships. The truth is that the Erika accident would probably never have happened if all the regulations in force at the time had been properly complied with and if, furthermore, that compliance had been monitored correctly.
The Commission' s proposal to replace the committees currently dealing with matters of maritime safety with one committee is to be supported. At the same time, responsibility for maritime safety policy will fall more clearly to the new committee being set up. The new committee must monitor and, if necessary, improve the way legislation is implemented and take an active role, on the Union' s behalf, in the IMO and other international organisations.
In connection with the amendment to the regulation, the Commission is reserving the right to judge whether any international amendment to the regulations might be harmful to European maritime safety. I also support the Commission' s proposal regarding its proposed procedure in this connection. It is very important, however, as the rapporteur quite rightly points out in his report, that Parliament' s rights to take part in the regulatory procedure should be satisfactorily safeguarded.
Mr President, ladies and gentlemen, I should like, firstly, to congratulate the rapporteur, Mr Bakopoulos, for the splendid work he has carried out and for the speed and efficiency with which this matter has been addressed and resolved.
I should also like to thank everyone involved for their contributions and collaboration and, most especially, Mrs Grossetête, who has put forward the viewpoint of the Committee on the Environment, Public Health and Consumer Policy.
As for your congratulations to the Commission for the work done so far in the maritime sector, I shall pass these on to the staff of the Directorate-General for Energy and Transport following the magnificent work they have carried out throughout this long year, in which they have undoubtedly made a very considerable effort to respond to our citizens' growing demands. I am sure that you have been requesting such an effort for a while now, but the Erika disaster has acted as a kind of catalyst.
As has been pointed out, the purpose of this proposal is twofold. On the one hand, it is to replace all the current committees responsible for maritime safety with a single committee. The proposal therefore constitutes an effort at simplification, clarification and coherence. On the other hand, the purpose is to help update Community maritime safety legislation in accordance with developments in the international Conventions.
I want to reiterate my gratitude for your work and your proposals and, specifically, for the amendments which are a reminder that the European Parliament performs what the Commission is pleased to say is a crucial role in the regulatory procedure. The Commission is going to incorporate all these amendments once it has adjusted their wording in accordance with the standardised formulations on comitology agreed between the institutions.
We also wish to thank Parliament for having reminded us that the single Committee whose creation we are proposing is going to deal not only with maritime safety but also with the prevention of pollution from ships, something which will, in fact, have to be reflected in the Committee' s name.
Despite the fact that we are prepared to incorporate the prevention of pollution from ships in the name, we are not, however, able to incorporate protection of the marine environment in a generic sense. This is simply because protection of the marine environment in that sense might also refer to potential pollution of the sea by, for example, effluent from inland waters such as rivers or to potential pollution caused by types of waterside activity not connected with the problem of maritime safety. That is why we are unable to accept this generic definition, which would mean incorporating other types of competence, which the Committee is not qualified to exercise. However, what we will, of course, be able to incorporate is the specific addition, 'prevention of pollution from ships' .
We accept Amendments Nos 2, 4, 6, 8, 9 and 10 in their entirety. Amendments Nos 1, 3, 7 and 11 simply require a number of modifications. The only ones we are unable to accept are Nos 5 and 12, and for the reasons I have just pointed out, namely that they refer to aspects of marine environmental protection not connected with maritime safety.
Before concluding, I should like to say that, as Mrs Grossetête has pointed out, we cannot lower our guard. We have to go on extending our remit to cover the whole range of maritime traffic which, as I have said on previous occasions, has changed out of all recognition over the last hundred years, in terms of the number of vessels, the number of tonnes of materials being transported and the nature and quality of those materials.
Mr Fitzsimons referred to the problem of transporting nuclear waste, for example, and we have certainly included this issue in our discussion of the Erika II package. Specifically, the directive concerning minimum requirements for vessels carrying dangerous or polluting goods takes account of the need to respect the Irradiated Nuclear Fuel Code concerning fuel containing radioactive material.
In reply to Mrs Langenhagen and Mr Hatzidakis, we can also see that, if there is a truly global sector, it is the maritime sector, a fact we have all known for a long time. In recent times, the aviation sector has reached a similar scale, but the maritime sector has a longer tradition behind it. We therefore have to try to ensure that the International Maritime Organisation incorporates as many of our requirements as possible.
In this respect, the countries of the European Union are acting as a spur or driving force for transmitting environmental awareness to the International Maritime Organisation, and for communicating the requirements for shielding the marine environment and making it safe and for protecting the lives and ensuring the safety of crews.
In reply to Mr Bautista Ojeda, I wish to say that the powers of the Maritime Safety Agency and those of the Regulatory Committee are quite distinct. The latter' s function is strictly laid out and defined in Community maritime safety legislation and is limited to approving Commission proposals for updating current directives and regulations. The Regulatory Committee therefore has a legislative function, while the agency has absolutely no legislative function and does not in any way intervene in legislation, although it may make suggestions to us. This is a body designed to provide technical assistance to the Member States and to the Commission, and is an advisory body whose function is to monitor the application of Community standards and to disseminate information, and therefore transparency throughout the sector. It does not, however, have a legislative function. There are therefore two distinct areas of operation.
I believe in fact that, as one of the honourable Members pointed out in another speech, the incorporation of ports into the trans-European networks is a key factor in promoting what we are all aiming for, namely the incorporation or integration of all transport systems into the intermodal system.
I want to conclude by thanking you for your contributions and for all your work. A moment ago, Mrs Langenhagen said that port inspectors have a lot of work to do. Well, I think that you and, of course, the Commission staff involved with the maritime sector have also been working hard recently.
Interoperability of the trans-European rail system
The next item is the recommendation for second reading (A5-0016/2001) by Mr Savary, on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position of the Council with a view to the adoption of the European Parliament and Council directive on the interoperability of the trans-European conventional rail system [C5-0564/2000 - 1999/0252(COD)].
Mr President, I would like to thank you for allowing me to speak on the second reading of a report that is extremely important for the future of Europe' s railways and for building the European rail system. The last months, under the leadership of Mrs de Palacio, the Commissioner, will certainly have been crucial for the future of rail transport in Europe.
Following the conciliation on the Swoboda and Jarzembowsky reports, the opening up, or liberalisation, call it what you will, of networks is now an accepted fact. We still have to overcome the many instances of technical incompatibility and this is, of course, not the easiest thing to do, since these networks were built according to very distinctive technical and industrial characteristics in every individual country. The aim of the draft directive is precisely to ensure the technical and procedural interoperability of cross-border travel between the various 15 European networks.
The current situation is extremely complicated. There are about 15 signalling systems, five or six electrical voltage ratings, different loading gauges and different track gauges, different procedures, different railway cultures, and information systems that are not consistent from one rail company to another, thereby compromising efficient rail travel. Although opening up of the roads was easy, because discontinuities could be eliminated instantly, the opening up of the railway is still coming up against a whole raft of technical obstacles.
In 1996, an initial directive was adopted which was easier to implement because it concerned a new network of high-speed trains. This now shows us the way forward in terms of methodology. The method adopted was to lay down "technical specifications for interoperability" for each rail subsystem in conjunction with rail companies, infrastructure managers and manufacturers. Every subsystem is covered by a specification, which is then subdivided to cover the individual components which must also be verified as compatible. We are facing a truly enormous task and we have chosen to adopt a procedure inspired by the high-speed rail project, i.e. a gradual procedure.
This task will take so much time that it is important in the short term to make what progress we can, with the minimum cost-benefit ratio. The essence of the method involves selecting and evaluating the costs and the benefits of each step forward in terms of interoperability in order to assess its relative importance and either prioritise it or opt to implement it at a later date. Of course, the areas we really must push forward in the first instance are sharing information, procedures, data communications and all procedures involved in cross-border travel. We shall find out at a later stage, through a gradual convergence process, how to deal on a gradual basis with the problem of making tracks, gauges and rolling stock compatible.
Ladies and gentlemen, I believe that it is up to me to thank all the Members of Parliament who were involved in this report, as considerable work was undertaken at first reading. Parliament voted on a total of 46 amendments which had been tabled. Of these 46 amendments, 33 were accepted as they stood - and at this point I must pay tribute to the Council and the mediation by the Commission - and we can say that this vote will, or should, mark the successful completion of a broadly consensual legislative process. The Council and Commission have accepted many amendments and have enabled Parliament to make a significant shift of emphasis in order to consult rail users and staff, to involve the candidate countries in this work from the very outset and also allowed a certain leeway in terms of exemptions, given that some countries had justifiable concerns on this subject. The Council also made considerable contributions to ensure that the new rolling stock provided both safety and access for passengers with reduced mobility.
In short, I feel we have today a sufficiently sound text to be implemented fairly quickly, informed by our experience with the high-speed train project and benefiting from the excellent collaboration between the various parliamentary groups within the Committee on Regional Policy, Transport and Tourism - and I would like to praise all my fellow committee members, from all the groups - as well as collaboration between the Commission, the Council and Parliament. Personally speaking, I am delighted that we have created such an ambitious document so quickly which today really gets the European rail system underway.
Commissioner, there are two other crucial issues which will need to be addressed. The first relates to charging, which today remains the major issue in the turnaround from road to rail, and the second relates to funding of infrastructures, such as intermodal flat wagons, which is needed so that we can really make swift progress in this area.
Mr President, Commissioner, ladies and gentlemen, at the Brussels part-session two weeks ago we voted on the 'railways package' and agreed that this was a great achievement for Parliament and for rail freight in the European Community. Tomorrow we will be voting on the Savary report at second reading on the interoperability of the trans-European conventional rail system. Approximation of technical standards is an essential and important step if we are to facilitate safe cross-border rail freight.
At first reading, all sides put a lot of hard work and effort into this very technical Commission proposal, and I would sincerely like to thank the rapporteur, Mr Savary, today. All that effort has paid off, as, with just a few exceptions, the Council has accepted all Parliament's amendments. The Group of the European People's Party and European Democrats is pleased to see its views largely reflected in the amendments accepted by the Council, which also explains why we are not tabling any further amendments now, at second reading. I did, in fact, table one amendment in committee that was adopted by Parliament at first reading but not subsequently accepted by the Council. It was three votes short of being adopted. This was the stipulation that maintenance and approval of warning systems should be carried out by external and independent certification bodies.
Apart from quite understandable economic interests in many Member States, this amendment has to be seen against the background of the many serious rail incidents which may have been caused by inadequate checks. These approvals and checks were in the past and to some extent continue to be carried out by the rail operators themselves, rather than by independent third parties. When this was discussed in committee all sides, including the Commission, showed great understanding on this point. The wording that has now been adopted for Article 18 and Annex VII to some extent takes account of our concerns, but we are not completely happy with this as things stand.
The Commission's undertaking to include proper independent approval and maintenance of rail systems in the railways package is sufficient for us to speed this otherwise excellent compromise on its way without tabling any further amendments in the plenary session. Nevertheless, when we examine future rail dossiers we will be watching very carefully to see if the Commission has honoured its promises.
Mr President, Commissioner, ladies and gentlemen, first of all I would of course like to thank Mr Savary for his excellent report. He has done such a good job that we can adopt it without further ado and we have not even needed the excitement of the conciliation procedure, which I was so looking forward to. However, I am very pleased, as has already been said, that we were recently able to approve the railways package which Mr Jarzembowski and I put so much work into, and that we have achieved a well-rounded package to which Mrs de Palacio also made such an important contribution. This is not just a half-hearted compromise, but a really good package.
My second point is this: can we rest on our laurels now? Have we done everything that needs to be done as regards railways? Mr Savary has already indicated that there are still some problems to resolve. The Commissioner has already announced that work is to be done in some areas on market opening in freight and passenger transport, and has already started the relevant work, and I regard this as being very important as regards working conditions and the regulation of working hours. The big problem is competition between road and rail. The work we have now done and will be voting on tomorrow means that we will be making rail transport more competitive. I would remind all those people who are always talking about competition that competition means, or ought to mean, that the initial opportunities, the competition conditions, should be reasonably equal, and that certainly cannot be said when it comes to road and rail.
During the Swedish Presidency we have been discussing sustainable development and giving greater priority to environmental matters, and in the specific context of a motion on the energy dependence of the European Union, we are have been talking about reducing that level of dependence. That ought to mean that when it comes to transport policy we should be taking greater account of the potential of railways. I am deliberately not talking about giving priority to rail, but it would already be a great step forward if we could create a level playing field between road and rail.
I have already touched on the issue of regulating working hours, and I will not go into the incredible cost-cutting tactics adopted - even on the roads - by means of artificial self-employed status in the road haulage industry, nor into the "Willi Betz syndrome" and associated regulations, which have also been mentioned several times, nor into issues relating to tariff classification, also including, of course, the issue of external costs.
However, all these issues are very important in the context of enlargement. When we consider how widely the situation of railways in the various candidate countries varies, and how poor and even appalling their infrastructure is in some cases, then we must do everything we can to solve these problems not just at EU level, but also at candidate country level. I say that because it is no use having the best, the most modern and integrated railway system in the western part of Europe if we cannot, at the same time, achieve better conditions on the railways in eastern and southern Europe, and this is an area where the European Union needs to make a major contribution.
Mr President, Commissioner, ladies and gentlemen, I too would like to congratulate Mr Savary on his determined efforts and very successful report on this important but problematic subject. This report, together with those reports aimed at liberalising the railways that were adopted last week, is a breakthrough in the development of the European railways. The idea got under way during the Finnish Presidential term, and was continued with successfully by France.
Improved competitiveness in the railways is vital to relieve road and air congestion. The development of rail transport is also a step towards more environmentally sustainable transport systems. Improved interoperability of the railway system is a necessary requirement for the whole rail package to succeed. There have been far too many long delays with regard to this matter, but now Mr Savary has managed to untie this difficult knot. There is still much to be done but now the work is off to a good start.
Our group supports Mr Savary' s proposal to adopt the Council common position as it stands. It has taken account of Parliament' s important amendments and thus the proposal should be swiftly advanced. At the same time we must remember that the interoperability of the rail networks is a long-term project. For that reason, it is important that a timetable is put in place to carry out the work and that we determine just which networks should be given priority.
I would further like to thank Mr Savary for also having understood the special needs of Finland. The compromise achieved regarding the use of Russian railway carriages and wagons between Finland and Russia will not put the aims of the report in jeopardy, but will ensure that transport on the Union' s eastern border will continue undisturbed. I believe that the importance this decision will have for the whole of the Union will be clearly evident when the time comes that north-western Russia' s massive wealth of natural resources starts to be exploited seriously.
Mr President, Commissioner, Mr Savary, firstly we should do this without a debate, but it is good to have a debate so as to spend some time highlighting all that has gone well. There was proper consultation. You requested proper consultation with the social partners, the railway sector, but you have also set an example yourselves by consulting everyone properly, with the consequence that we have a product with which we can do something.
What we are speaking about here is really a so-called railway package. Part one was the liberalisation, the deregulation of international transport which we spoke about last time. Part two is interoperability, in other words, that transport can take place between countries with different systems. Part three is still to come.
I already brought this matter up last time. As far as part three is concerned, we are of the opinion that the emissions standards and also the use of energy as regards the railway package need to be improved. We understand that this is not just the responsibility of this Commission and also that Commissioner Wallström is going to work hard at it in the near future. Everyone knows that the standards for trucks and lorries have been raised, in other words, the relative advantage for the railway is declining, and that also means that, assuming that this type of transport is better than others, you have to work at the emission standards.
I should just like to bring up a few other small points, small in a certain sense. What we are now going to see is that gigantic investments are necessary here. Gigantic investments - they have already been mentioned in recital nine - which are to be borne by both the government and the sector. The government, which means that at the same time we are dealing with another package, as has just been mentioned, of external costs. There will have to be a specific form of assistance to keep this sector at such a level that it is competitive on the one hand, but is supported on the other hand. That sounds like saying the same thing twice over but we should pay attention to it in our debates on the White paper.
The second thing I ask myself is whether there has been societal consideration and whether the Commission has studied the qualifications of people in the railway sector who are particularly needed in order to facilitate this interoperability. I am unaware as to whether this study has been released yet and what it has produced and what it is going to mean for the future. A specified language must be spoken. Which language are we going to speak? English, as in international shipping or aviation? So, will English also be the language of rail transport? If that is the case, I immediately propose that from that moment onwards, we only speak English in Parliament as well. That will make all communication very easy.
Mr President, in the run-up to the Parliamentary debate of 16 May last year, Mr Savary showed that modernisation, expansion and internationalisation of the railways is different from simply following a trend from the end of the last century. The trend emanated from a retiring government which is making itself redundant as a result of liberalisation and privatisation.
The rapporteur has made it clear that a modernisation policy need not conflict with the continued existence of state-owned or of justifiable exemption positions for areas which are separated from the rest of Europe by the sea. Much of what we resolved then has now been adopted by the Council. I congratulate the rapporteur on that outcome.
Unlike Mr Jarzembowski's proposals, my group endorses the result. I shall leave the technical details of the proposal to one side now and call attention to persistent problems. It is necessary to remain vigilant at all times for developments which continue to threaten the cohesion of the European rail network.
In the nineteenth century, different railway gauges and different types of rails prevented the railways from being able to operate as a European whole. In those days it was not just the individual countries but also the railway companies competing with each other that were to blame. Within the European Union, the Pyrenees still form a national border where the railway gauge has to be changed.
In the twentieth century, it was electrification and the associated safety systems which broke up the rail network once again. Where the steam locomotive could still travel over the border, as a consequence of a change in mains voltage henceforth the locomotive had to be changed. The threats of the twenty-first century reside in a combination of technical development and competition.
Until recently, it seemed that in Germany magnetic levitation technology would bring about divisions in the rail network once again. Only recently in the Netherlands such a line from Amsterdam-Lelystad-Groningen was still being considered, even now that it is no longer possible for it to continue via Bremen and Hamburg to Berlin. However interesting a number of aspects of the technology may be, in the short term it primarily means a system separated from the rest of the network. The interests of private companies which want to make their latest technology profitable should not be the deciding factor here.
In spite of European integration, we still see continuing disintegration of the railways. International railway regulations are becoming increasingly hard to obtain. Train tickets to distant destinations often have to be purchased outside the country of departure. Not so very long ago, you could take a passenger train straight from Cologne to Athens, from Paris to Lisbon or from Amsterdam to Copenhagen. Not any longer. Four months ago the direct night train from Stockholm to Berlin disappeared.
Apart from implementing technical measures, which is what this report is about, it is vital that an end is also put to the fragmentation of rail traffic. An end must also be put to the current situation in which the railways relegate passengers to aeroplanes and freight transport to lorries over long distances.
Mr President, in an ever-widening internal market, differences between systems are becoming more and more of a problem. Within the railway sector, the EU' s 15 Member States have 4 different electrical systems and 15 different signalling systems. Within 10 years, there may be 25 or 27 Member States. The differences between systems will presumably be still greater then.
This is not a problem we shall solve just by finding ourselves new and, to all appearances, modern solutions. Given that, last summer, we inaugurated Europe' s longest combined bridge and tunnel in order to link Sweden and Denmark, it might well be imagined that the problem of non-interoperability had also been solved, but the reverse is true. There is one signalling system in Denmark and a quite different system in Sweden. Just to add to the complications, trains are driven on the left in Sweden but on the right in Denmark. There are various reasons why there are, in actual fact, such major differences between European countries, and these all have to do with history. One reason is that European countries have each electrified their railway systems at different times. Another is quite deliberate - never to make it easy just to go ahead and drive a train straight into another country.
In today' s Europe, in which we now talk about the four freedoms and in which people, goods, capital and services must be able to move with complete freedom across all borders, every obstacle remains a problem. However, we need to remove such obstacles of various kinds. We need to harmonise and to become, as the saying goes, interoperable in different areas. It is therefore an important step for the Commission now to take initiatives whereby, step by step, we obtain the same railway system. The trans-European railway systems, in particular, constitute an obvious first step.
It is important for this work to be characterised by two realisations. Firstly, the work will, in fact, have to take a certain amount of time, for it is going to cost significant sums of money, especially if we, in time, extend the trans-European networks to include other networks. It should also be pointed out that we need to combine with the Central and Eastern European countries to conduct the same operation there in the long term. The other realisation is that, in the short term at least, it is a question of finding solutions without having the same system in every country. The fact that trains can now already be driven across European borders does, in any case, show that this is possible, and it works partly because new technology can be built into locomotives.
Mr President, Commissioner, ladies and gentlemen, this report is a fine example of how this Parliament manages, on an issue as important as the interoperability of the Union' s railways, to take decisions quickly and to avoid a Conciliation Committee and a third reading. I therefore wish to congratulate Mr Savary on his openness to dialogue, on his competence and on his demonstration of how crucial the action of the European Parliament is to improving standards as important as those with a social aspect, improving the position of rail users and eastwards enlargement.
This is a warning to anyone who wishes to reduce our Parliament' s ability to act for the sake of more rapid decision making. This directive, which supplements those that we adopted in the last Brussels mini-session will, I hope, enable Europe to move beyond good intentions and give rail transport a greater role than it currently enjoys.
For a country such as Portugal, located at the south-western edge of Europe, the interoperability of rail transport is crucial. Any country situated at the end or at the beginning of a railway line is always dependent on other countries if it is to enjoy a high level of cross-border traffic. Connecting ports to railway lines that are interoperational is a decisive step towards improving the service that is provided, towards reducing transport costs and towards making European rail companies profitable.
Mr President, Commissioner de Palacio, ladies and gentlemen, although my sympathies lie very much with the rubber tyre, I am delighted that we have achieved a good result, not least as a consequence of Mr Savary' s hard work. It is clear that competitiveness on the railways has to be improved, and this is particularly important in congested Central Europe. Europe needs a long-term railways policy, built on a common objective. Rail transport must be subjected to an honest appraisal that weighs benefits alongside costs. Then both industry and environmental organisations will be able to achieve consensus. That is a miracle which is still realisable.
Improved competitiveness on the railways must first and foremost come about by reducing the costs rail transport incurs and raising standards of service. At present, rail transport still, unfortunately, costs the taxpayer too much money, whether he or she takes trains or not. It is time the inefficient state dinosaurs were made extinct to make way for a new, efficient, service-minded transport business. The railway companies are still very much a relic of the past, and their standards of service are poor and inflexible when it comes to freight transport. As for passenger traffic, that is an entirely separate matter: the most important factor with regard to service in this area is keeping strictly to the timetable.
The proposed directive being discussed is a rational one on the whole. The standardisation of technical features will result in improved competitiveness on the railways without there being any negative effects on the status of other forms of transport. Prioritising action by means of cost-benefit analyses will also be an important factor in determining how the most urgent measures should be implemented first, without wasting money. This directive, if anything, is an example of the sort of added value cooperation at EU level can offer.
In this connection I would still like to remind people about something that is important for Finland. Finland shares a border with Russia that is more than one thousand kilometres long. Russian traffic accounts for a full 40% of freight services handled by the state railways. Because Russia has the same rail gauge as us, one that differs from that in the rest of the EU countries, there are also a lot of Russian carriages and wagons that run in Finland that are built in accordance with the GOST standards. Finland has been accused, sometimes with good reason and sometimes not, of Finlandisation. But the use of Russian carriages and wagons in rail services that ply between our two countries is due to the fact that when we send our own carriages and wagons across the border we are often looking at their tail lights for the last time. For practical reasons we must be able to use Russian carriages and wagons in the future. Mr Savary, the rapporteur, has done his best to take account of this, and I wish to thank him for it.
Ladies and gentlemen, we have come on a long way since the days of 'Stephenson' s Rocket' in the area of rail transport. In spite of that, there is still a long way to go before we reach the terminus. As, ultimately, my words will hardly prove immortal, I will curtail my speaking time by forty-five seconds.
Mr President, Commissioner, ladies and gentlemen, all the important points have already been made, so I can only emphasise them once more, but I am glad to do so. I would like to congratulate my colleague, Mr Savary, on his report and for succeeding in getting the directive on the interoperability of the trans-European conventional rail system through the various hoops of the parliamentary system. This was a matter of urgency, because interoperability is a fundamental prerequisite for liberalising international freight traffic, and this is something that we have together got on track, as it were, through the railways package.
The problem with conventional rail systems, as compared with high-speed trains, is that the various national systems in Europe are largely incompatible, yet they have involved enormous investment and can only be converted in stages through rebuilding and modification, and this needs to be done whilst still providing a rail service and in the face of continuing competition from other modes of transport. Nevertheless, the convergence process needs to be stepped up for the sake of the railways themselves. The directive, therefore, needs to be implemented as soon as possible.
This is also to be welcomed if an internal market is to be created for the supply industry. I hope that rapid progress will be made with the bodies and procedures envisaged for establishing technical specifications and that they will initially concentrate on what can be achieved most quickly, that is to say on train control, safety and signalling equipment. The rapporteur and this House have secured the inclusion of social provisions as well as technical specifications in the directive, and also strategic consideration of the candidate countries when drafting the TSIs. That is positive.
As regards safety, I would, of course, have welcomed a more clear-cut vote in favour of independent third-party certification bodies, given that there is still a monopoly situation in some countries and that there are, therefore, conflicts of interest when it comes to certification or rather self-certification. It seems to me that referring to subsidiarity in this context is too simplistic. I am happy to support Mrs Jeggle in this area and I am now pinning my hopes on the railways safety package.
Mr President, I would firstly like to say that the Commission is pleased to see that the European Parliament has given priority to this report, to this initiative. Specifically, the common position adopted by the Council on 10 November 2000 was received by the European Parliament at the end of November and the Committee on Regional Policy, Transport and Tourism was able to debate a first draft report on 4 December 2000.
I would also like to express my satisfaction and gratitude to the rapporteur, Mr Savary, and to the whole committee, but especially Mr Savary. Thanks to his capacity for negotiation and for work on the whole of this issue, which is furthermore very complex, we have been able to make rapid progress. In the end, the whole of the railways package, which we approved in the course of 2000 and this year, the beginning of 2001, is decidedly French in nature, due to the important targets which have been adopted, no doubt with some Finnish touches, since the Finnish Presidency also played an important role.
Ladies and gentlemen, this directive is an essential provision of a technical nature, which also has great political importance, because it is the key element for the implementation of what we indicated when we approved the railways package, that is, to open up the transport of international goods to competition. What we are doing through this latest interoperability measure is building a European railway. This goes much further than opening up a sector or modifying some specific technical requirements. This is a truly important moment in the short history of European integration. It is the construction of a European railway.
In this respect, we are also providing something very important for the European technology sector: the European railways industry, which includes some of the world' s most technologically advanced industries, is being given the possibility of operating within a massive internal market of great dimensions which will lead to a lowering of costs and greater profits, which will therefore optimise all production and greater competitiveness at international and world level, beyond our European borders.
As you know, the European Parliament has just reached an agreement with the Council in relation to the whole of this proposed package and the year 2008 has been set as the final date for the complete opening up of the railway goods network. Both Mr Swoboda and Mr Jarzembowski, who were rapporteurs for this package, played a decisive role. I believe that these measures will clearly not be effective unless, at the same time, we enable Mr Savary' s suggestions to be implemented, that is to say, that we go ahead with the removal of technical incompatibility. And that is exactly what this measure does.
I must say that some of the major users and some operators who intend to use and benefit from the possibilities offered by this trans-European rail network have recently indicated to the services of the Commission a large number of technical or operative obstacles which hinder the organisation of international goods services. It is in this context that this directive acquires even more importance and the interoperability of the conventional trans-European rail system will enable us to overcome some of these obstacles which we are facing by trying still to reserve certain national markets.
In this respect, I would like to congratulate you all once again on the achievement of having this directive approved on second reading. Its adoption will guarantee a European dimension, create a competitive market for interoperable rail products. It will lead to the development of significant economies of scale which will benefit companies and the removal of technical barriers caused by the excessive fragmentation of the sector, which are often the result of collusion between monopolistic operators and their national suppliers within a captive market.
The Commission will devote itself heart and soul to implementing this directive, never losing sight of the fact that its success depends on the ability of all the rail agents involved - managers of infrastructures, rail companies and related industries - to employ their experience creatively and find effective and economic technical solutions, preventing the overlapping of solutions, which is unfortunately taking place in some cases.
Mr Bouwman asked me some questions and I would like to reply to them. Specifically, before the adoption of the technical requirements on interoperability, consultations will be held to ascertain the opinions of the various users and parties involved, including infrastructure managers, operators, rail companies etc. and also the transport and user organisations and others. This is one of the issues that I wanted to highlight.
With regard to the economic impact of interoperability, on the question of whether or not it makes sense to guarantee a single system in the future, an issue which in a sense Mr Vatanen also raised, I must say that, before proposing any decision on harmonised technical requirements, we must carry out a cost-benefit analysis which will justify the economic effort which will be required. Therefore, as has been pointed out, what we are proposing is a two-stage process of harmonisation. Some measures will be implemented rapidly, as the rapporteur, Mr Savary, has pointed out. These will include administrative-type measures such as driving licences for train drivers, so that they may travel beyond national borders, a national licence, which will be a European licence, issues such as the documentation of the goods and signalling, which should be quicker to implement. There are others, however, which are much more complicated to implement, such as, for example, harmonising the size of tunnels so that they may all have the same standard measurements. That will take somewhat longer.
I would like to assure Mr Swoboda, as I have said repeatedly, that before the end of the year we hope to propose the pending measures, such as the directive on safety in rail transport, the issue of the opening up of goods transport to competition and the issue of passenger transport. Of course, the whole issue of the enlargement of the European Union is a key factor for the rail sector, because rail transport is a key element in the development and the balanced growth of the new countries.
Thank you very much, Mr President, and thank you very much Mr Savary and the whole of the Committee on Regional Policy, Transport and Tourism.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Recovery of cod stocks in the Irish Sea
The next item is the debate on the report (A5-0042/2001) by Mr Nicholson, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing measures to be applicable in 2001 for the recovery of the stock of cod in the Irish Sea (ICES Division VIIa) [COM(2000) 745 - C5-0683/2000 - 2000/0292(CNS)].
Mr President, I would like to point out that the rapporteur is not present. I would therefore like to read out a short piece of text. I have not been authorised to do this, but I am the coordinator of the PPE Group. I believe that this text, which emanates from my group, at least provides us with a satisfactory introduction. It is very short. I would then like to propose that we work our way through the list of speakers to the extent that the Members are actually present.
As I see that you are evidently all in agreement, I would like to read out the English text, which I have taken from EPP Highlights, on the subject of cod stocks in the Irish Sea.
The PPE-DE rapporteur, Jim Nicholson, will report tonight on the Commission proposal for emergency measures to control cod fishing in the Irish Sea. With cod supplies at an all-time low Mr Nicholson is calling for restrictions to stop trawlers from catching juvenile cod. He also calls for financial packages to be made available to those fishermen who decommission their vessels and for those who stay in port for the duration of the stock replenishment period.
Mr President, I am sorry that Mr Nicholson cannot be here himself today. Now that I have read out that text, I would like to move on to my own comments.
Mr President, Commissioner, we are today debating the report by the honourable Member Mr Nicholson, whom I would like to thank for his swift and accurate work. He was working under great time pressure. Nevertheless, we have not let ourselves be influenced by the urgency of the Council's timetable, and we are very pleased that we are able to give this subject rather more attention today.
Cod stocks and their condition have long since overtaken negotiations on the TAC and quotas and our hard work in that area, but unfortunately in a purely negative way. That should give us politicians, and indeed everyone involved, food for thought. Although the price of cod and other fish will rise, at the same time fishermen will have problems making a living and providing for their families in the long term. The future of an important and historical sector of the economy in our coastal regions is increasingly at risk. The fishing bans do not now only apply to the specific area covered by the report but have also been extended to large areas of the North Sea. Stocks have suffered a further drastic fall in all areas. On a positive note I would like to say that under your leadership, Commissioner, the Commission has reacted swiftly and consistently without waiting for regulations or proposals.
It is now our job to oversee these measures and to jointly learn lessons from this for our future policy. The Member States are, of course, particularly prominent on the list of those responsible. But we keep coming back to the same question: why did things have to get to this stage? Must it always take such horrendous news to stir us into action? When will we finally incorporate sustainability into our fisheries policy?
The storm warnings for the Irish Sea were not just issued yesterday, nor did they apply to the Irish Sea alone. Our present predicament demands that we should work together in the interests of consumers, fishermen and fish stocks. Are we, despite all the Commission's efforts, giving the fishermen affected enough opportunities to put forward their own ideas about resource management and market stabilisation? Are we working together closely enough at all levels to ensure that the most recent economic developments are promptly reflected in our policy? If we do not at long last collaborate closely, the next crisis could be fatal for us. For example, the renewed debate on dioxins is deeply worrying. At the end of the day, we need to be proactive instead of reactive. When will we learn that lesson? How many sectors of the economy still have to give credence to this because of our catatonic state? I particularly have in mind the chaotic BSE situation. It is even more important than ever - and this applies across the board - for us to anticipate predictable developments and have the courage to take the wind out of our critics' sails. And that means using not just words, but also deeds.
The proposal before us is a step in the right direction. In particular, I welcome the flexible approach towards establishing a closed area and the pragmatic use of derogations. This approach demonstrates that attention really is being paid to the interests of fishermen, by not actually imposing a total fishing ban but instead, where possible, by allowing other fishing to continue, with appropriate monitoring of course. But at the same time I wish to stress that this is only one step in the right direction. Similar problems await us in other waters, and even if they have not manifested themselves so clearly to date, the Irish Sea should be a warning for us all. There is still a great deal to do. I call on the Council and the Commission, as a matter of urgency, to develop further measures under the fisheries policy, not least so that our actions will really have an impact in future.
Mr President, I thank the rapporteur in his absence and Mrs Langenhagen for her speech. Mrs Langenhagen has painted a very bleak picture of the state of cod in the Irish Sea.
The Irish Sea, as Mrs Langenhagen has said, is an example to us all of how a stock, if not managed correctly, can be decimated. In just six years the amount of cod caught in the Irish Sea has halved. In 1993, 11 000 tonnes of cod was caught and in 1999, 5 500 tonnes were caught. This regulation for 2001 is necessary, however painful, if there is to be a cod fisheries at all in the Irish Sea. It is an example to other areas as well. A similar situation has arisen in the North Sea. The cod stocks have declined so much that there has been a reduction of half in the total allowable catch and a new cod recovery programme introduced.
Vast stretches of the North Sea have been protected whilst the spawning season gets under way. However, another consequence of the ban in cod fisheries over the next few months has been that the other areas where there is no ban are beginning to worry. For example, in the Western Isles fishermen are concerned that because of the cod ban in the North Sea - and to some extent in the Irish Sea - cod stocks off the Butt of Lewis and south of Barra will be adversely effected. After years of sustainable fisheries in these waters people fear that the adverse effect of these protective measures will be a decimation of their own stocks.
These fears can only be compounded when just last week in Mallaig, with the opening of the scallop beds, a dramatic increase in boats could be witnessed, which would otherwise have been fishing for the banned species. We have to think about the adverse effects on other fisheries when protective measures are introduced. It is somewhat ironic that in protecting fish stocks in one area we are inadvertently destroying stocks in another area.
In conclusion, the reform of the common fisheries policy and the launch of the Green Paper in March are critical to stock preservation and to the fishing industry. We have to get the balance right between sustainability and a successful industry on the other hand. The reform of the common fisheries policy, I believe, is an opportunity. We must make sure that we get the reforms right.
I thank the rapporteur in his absence.
Mr President, in his report on the Irish Sea fishery Mr Nicholson recognises that this area has the dubious honour of pioneering the use of emergency measures to arrest the decline in cod stocks. But in the North Sea, too, we are subject to emergency measures this year, necessary measures aimed at maximum protection of cod during the spawning period between now and the end of April.
Why is it then that, after so many years of a common fisheries policy whose principal intention is to conserve stocks, we have to resort to emergency measures in the Irish and North Sea cod areas? While accepting the need for these short-term measures, we must also learn from past mistakes and prepare sensible long-term management proposals to try to deal with these situations. The technical measures which have been pioneered in areas like Scotland must be built on and improved and extended to all areas of fishery. Appropriate action must be taken to prevent the displacement of effort leading to damage in other areas and to other stocks. The impact of industrial fishery must be properly assessed, in terms both of its allowable white fish by-catch, and of its effect on the whole marine food chain.
Clearly a significant downturn in fishing activity can be expected in the next few years, and clearly with that significant downturn in activity will come a significant downturn in the income of many families and many communities in our fishing areas, both in the catching sector and in processing. Just as the economic and social effects of the lack of a new agreement with Morocco have been felt in very particular areas, so the effects of these emergency measures in the long-term cod recovery plans will have an effect in very particular areas. There is a case for looking at similar financial compensation measures for these areas.
The CFP review provides a challenge and an opportunity. I hope that the solution we come up with will be one that actually works. The best means of doing that is to make sure that the new fisheries policy includes significant and adequate involvement of stakeholders - of fishermen, processors, scientists and conservationists from particular areas such as the North Sea, so that we can work together to recommend proposals for management which are tailored to and targeted towards the needs of these particular areas.
Mr President, the majority of the earth's surface consists of sea. People cannot live there but we make ever more intensive use of it. Not just to travel from one continent to another, but also to drill for oil, to extract other minerals, to dump waste and to generate electricity using tidal power stations.
Mercury, lead and radioactive waste are reducing sea-life and making fish ever less fit for human consumption. Shallow coastal regions, river mouths and other transitions between fresh and salt water, where fish used to have their spawning grounds, have been greatly altered as a result of human interference. The sea has long been regarded as the source of an inexhaustible food supply. It is being fished with ever larger vessels and with ever more refined technology to clear out the sea. This is being done in the seas bordering Europe, but to an increasing extent further away as well, by European ships along the African coast.
I have previously taken a stance by rejecting agreements which the European Union enters into with countries in the developing world in order to be able to go and fish the sea there until it, too, is exhausted. In the short term, it is true, this will provide a solution to the European food requirement and in exchange we will also pay something to poor countries for it. In the long term, however, it is definitely not a win-win situation from which we all stand to gain.
The demand for fish continues to grow while the supply continues to decline as a result of overfishing and pollution. There are still fishermen who believe that the sea remains inexhaustible. Last week I heard a fisherman who was being interviewed on Dutch television say, "The fish will always be there, that has always been the case and it says so in the Bible as well" .
These sorts of certainties, which appeared to be true for centuries, will increasingly vanish in the future. That is why it is good that times and areas are designated in which the fish stock has to reach a certain level and when and where fishing is prohibited as a result. For the same reason, the fishing quotas must be restricted.
The rapporteur recognises that the supply of cod in the fishing ports on the east coast of the Irish and North Sea has declined dramatically in the last ten years. The quantity currently permitted is less than a fifth of that at the beginning of the nineties. The actual catches, which are smaller than those permitted, fell to a quarter. That is how exhausted the sea is.
In spite of this, the rapporteur wants to extend the exclusion period in which the catch is less restricted, by six weeks between 22 February and 30 April and he criticises the large area of sea to be closed off to fishing during the spawning season. Groups of fishermen protest if they get the impression that governmental measures are unilaterally to the disadvantage of their country while their colleagues from other countries are allowed to carry on clearing out the sea. Then pressure arises to mitigate measures and to permit more exclusions. In this way, attention is at risk of being diverted from the necessity of fishing quotas.
Owing to the short-term disadvantages, everyone expresses outrage and opposition to fishing quotas. But we would be better advised to close more areas completely for a prolonged period than to let the fish die out completely as a result of inadequate measures. This is currently under discussion with regard to the North Sea as well.
Mr President, the survival of cod is seriously endangered in various European waters. The Commission is rightly introducing measures which should protect this species of fish from extinction. But like the emergency measure which the Commission has announced for the North Sea, its measure for the Irish Sea is also half-hearted. The Commission's measures are chiefly based on political feasibility and lack the necessary scientific basis.
In the case of the emergency measure for the North Sea, a measure which particularly affects the Dutch fishing fleet was opted for. Politically it is feasible, the fact is that things are going well for the Dutch fleet and other Member States and fleets appear to hate this. That is why the Dutch protest and the alternatives put forward do not win approval anywhere.
Closure of an area does not have a sufficient effect on the recovery of the cod. Neither in the North Sea nor in the Irish Sea. The fact is that fishing will move to open areas where spawning may be taking place and young cod may be present. If fishing moves to areas where concentrations of young fish are present, then the measure itself will hamper the recovery of the cod. In addition, it is striking that the North Sea emergency measure does not prohibit targeted fishing of cod with stationary nets, in which precisely those fish ready for spawning are caught, within the twelve-mile zone and within the plaice box. As a result of greater fishing pressure in open areas, stocks of other species of fish and seabed ecosystems will also be damaged.
The alternative measure that has been put forward by the Dutch State Secretary for Fisheries, on the other hand, offers cod a much better chance of survival. This plan, a suspension of all cod-related fleets for a substantial number of weeks per year, can still save the cod. And at least as important, this plan is supported both by maritime biologists and the maritime sector. However, the Commission does not consider the policy to be feasible. Its emergency measure may result in our only finding cod in one kind of European water soon, that is to say in formalin.
Unfortunately, Mr Nicholson is adopting the half-hearted stance of the Commission in his report. Of course, the blow to the fishing industry is great, but the blow will be much greater if there are no more cod left soon. The Commission must examine how it can accommodate the fishermen financially, undoubtedly the fishermen will have to make sacrifices. In order to provide for the future, Dutch fishermen are willing to do so and I am convinced that the Northern Irish fishermen possess the same willingness. That just leaves the Commission.
Mr President, can I first of all apologise to you, your predecessor and the House for my late arrival. My problems began this morning at a very early point when my flight from Belfast to London was cancelled. Thanks to British Midland International and the good work of their staff, I got here rather late, but still I am here. I apologise, as I did not intend to be discourteous to the House.
I listened with tremendous interest to Mr van Dam talking about half-baked approaches by the Commission and how well the Dutch fishermen were responding. Mr van Dam should go back and read my report because I neither criticised the Commission nor the fishermen. This is not an easy problem. It is a very serious problem. To some extent the fishermen in my region faced this problem last year. For them, this is the second year of closure.
I should tell Mr van Dam and the Scottish fishermen, who are now facing the first year of closure and are creating a lot of waves, that the fishermen from my region not only took this in their stride but actually responded in a very positive way. They cooperated with the Commission in the technical measures and were prepared to look very sincerely at them.
It is not easy for fishermen to take on board a closure of their area for such an extensive period. It is even more difficult when there are no support mechanisms to help the industry find a way forward. This is what I want to concentrate on. When I raise the problem of the Commission coming forward with concrete proposals - be it set-aside or support mechanisms - the Commission says: " let the national authorities come forward with ideas and we will take them on board in a very positive way." But the problem is that the national authorities will not come forward with any sincere proposals to help the fishermen in the region. Certainly not the United Kingdom authorities - and it does not really matter whether it is a Conservative or Labour Government. Neither of them would ever come forward with any positive support to help the fishermen.
I have one amendment to my report and I ask the Commissioner to take it on board. It is to allow the fishermen, under the supervision already agreed at the early part of the closure, to continue right through that closure. If at any time the discards exceed part of that closure, then the fishermen will quite readily accept. At this moment, the Commission has set its face against accepting this amendment. This is unfortunate because the cooperation that is being given by the fishermen to the Commission is a shining example to other parts of the European Union. As Mr van Dam said, there is a tremendous problem, there is tremendous concern and we have to ensure the future of cod for the future of fishermen. I hope the Commission will be able to take on board the very positive aspect that I have put forward in my amendment.
Mr President, Mr Nicholson's report underlines the serious crisis now affecting fish stocks in the waters around Britain and Ireland. The very fact that the Commission has found it necessary to implement emergency measures in four separate areas to save exhausted fish stocks, serves to illustrate the total failure of the common fisheries policy.
As of today, 12 February 2001, more that 40 000 square miles of the North Sea will be closed for 12 weeks to all white fish trawling. In addition, there will be emergency closures covering the West of Scotland, the Irish Sea, as we have heard, and North Atlantic hake and all of this comes on top of the savage cuts in total allowable catches and quotas announced by the Council last December.
The common fisheries policy in its current form has been operating for 18 years. The system of tax and quotas has led to massive quantities of healthy fish being dumped dead back into the sea. Over two million tonnes of fish a year, 25% of the total fish catch in the EU, are discarded in this manner. The system of MAGPs has also been a disaster. Member States who attempt to observe these rules are punished while other Member States ignore the MAGPs entirely. So, the CFP has failed in its core objectives. It has failed to sustain fish stocks and it has failed to secure a future for our fishermen. This latest round of cuts and emergency measures will again drive hundreds more out of the industry. The cod recovery measures in the Irish Sea last year cost the Irish Sea fleet a devastating drop in income of 42% during the closed season.
Despite this appalling crisis, despite the fact that there are too many fishermen chasing too few fish around the North Sea and the Irish Sea, this House voted overwhelmingly at its last part-session in January to do away with 6 and 12-mile limits around our shores, to open equal access to the North Sea and to break into the Shetland and Irish boxes.
These decisions will be regarded by many fishermen in the UK and Ireland as the last straw. Sixty-five per cent of the entire fishing resources of the EU are to be found in the waters surrounding the British Isles, that is the UK and Ireland. Why should we sit back and allow our fish to be plundered and allow our fishermen to be impoverished?
It was extremely foolish and short-sighted of this House to vote the way it did on the reports last month. It may well prove to be the last straw that breaks the camel's back and may drive the UK out of the common fisheries policy.
Mr President, the situation of the stocks of different species and the measures for their recovery is always a very controversial issue.
The Socialist Group supports the conclusions of Mr Nicholson, in his report, in relation to the Commission proposal for the recovery of cod stocks in the Irish Sea.
We understand very well that the over-fishing of a species for one year is paid for over the following years and that the recovery of stocks is very costly and slow. However, we also understand that the inactivity of a section of a fleet over a long period means the loss of jobs and markets and many difficulties for the future of that fleet. I therefore agree with Mr Nicholson that this is an issue which requires a great deal of balance and consideration.
The sector often complains - with good reason - that it is ignored when proposals are adopted by the Commission, since these are almost exclusively based on scientific reports which do not take account of the experience and everyday lives of the fishermen.
I would ask the Commission to combine this everyday reality experienced by the fishermen with the work of the scientists and, when formulating proposals, to take greater account of the socio-economic situation of the regions which depend on fishing. All of this should be done with the greatest transparency, clearly explaining to the sector the reasons for which particular measures are adopted.
I do not believe that the common fisheries policy is a failure. In this respect I completely disagree with the Member who spoke before me. I believe that, in the same way that the reform of the common agricultural policy is only possible through a redefinition of the rural world, the reform of the CFP also has to be very ambitious and develop in parallel with the reform of the fishing world, of those regions which depend on fishing, which will surely have to face the future by bringing other approaches into play, which are different to those which they have been employing up till now and which depend exclusively on an extractive model.
Mr President, I should like to thank Mr Nicholson for his report, and for the speed with which he researched and did the work. I appreciate his very open and honest attitude to this. He has not gone back and told fishermen around the Irish Sea that the European Commission is trying to persecute them or to do them an injustice. He has put the problem to the public at home the way he has put it here. A problem exists.
Our colleague over in the far corner of the House spoke earlier and quoted the Bible. The Bible, someone said, tells us that there will always be fish in the sea. Well, I want to quote a more up-to-date document about the codfish. I am quoting the author Mark Kurlansky in his book 'Cod: A Biography of the Fish that changed the World'. According to Kurlansky, the Encyclopaedia of Commerce and Navigation printed in New York in 1858 said that the codfish was a species so well-known that there was no need to explain anything about it, that it was extraordinarily prolific and that someone had counted the eggs of a middling-sized codfish and found that there were 9 835 000 eggs. The encyclopaedia came to the conclusion that mankind could never exterminate this species. We have proven both the Bible and this nineteenth-century encyclopaedia wrong.
Mr Stevenson is too young to remember the cod wars which were fought around the coast of Iceland in my lifetime - in fact, at a time when I was already in politics. The British - with due respect to all States in the Union - sent warships to Icelandic waters to ensure that their fishermen were protected when going there to fish the stocks in Icelandic waters. It is good that opinion in Britain is changing in favour of the right of coastal fishermen, which I always accepted, to exploit their own resources.
With all due respect to Mr Stevenson, who is a good representative of his people and very enthusiastic, I do not accept that the common fisheries policy is a failure. I do not accept that British fishermen have been wronged, because if you look at the figures the British fishing industry is getting its natural share of European fish. The only country that has been 'wronged' are the Irish fishermen who have been denied their natural share and who were never allowed to exploit the seas. In the sixteenth century the British went to war with the Hanseatic League over Icelandic cod and they only withdrew from that war after some casualties because they discovered a new source of cod off the coast of America.
This is an old story. But do not go back and tell the fishermen of Europe that it is the European Commission which is to be blamed. It is trying to solve a difficult problem.
Mr President, ladies and gentlemen, first of all I would like to make it clear that in the course of this Strasbourg part-session, during which the Green Paper on the reform of fisheries policy will be on the table, we will have ample opportunity to discuss fisheries policy in general. For that reason, at this point I only wish to comment on the report actually before us now.
I think no one would deny that it is an incontrovertible fact that cod stocks are at an all-time low in the Irish Sea. Another incontrovertible fact is that if we wish to protect the stock of cod, there is only one thing to do: we must leave the stock alone during the spawning season. That is why it is very important to close the spawning grounds in good time before the start of the spawning season, even if that is very painful, and even if that inevitably creates problems for fishermen. And time is short, because the spawning season starts in the middle of this month.
I know that everyone involved up to now, and I would particularly like to thank the Committee on Fisheries and the rapporteur, has gone to great pains to ensure that we meet the deadline we have set ourselves. You will be voting on the report tomorrow, and that just leaves enough time for us to make a decision in Council so that the regulation can come into force on 15 February.
The Commission is totally in agreement with the report before us and I would like to thank you once again for your support.
I shall now turn to the amendment that has been tabled. Unfortunately, I have to reject this amendment. Why? Last year we carried out a number of trial catches with semi-pelagic trawls, precisely during the second half of the closure period. These trials clearly showed that the risk to cod is very high during this period and that there is a significant by-catch of cod. However, the Commission is willing to allow semi-pelagic trawls to be used during the first half of the closure period, subject to the conditions mentioned by Mr Nicholson, namely that there should be a specific observation system in accordance with Article 3 and that these activities will cease if the by-catch of cod becomes excessive.
We are also aware that the second condition I mentioned involves a certain risk, but because of the observation system, if there should be a further closure next year we will be in a position to say whether or not this exception can also be made during the first part of next year's closure period.
Thank you very much, Commissioner Fischler.
And thank you for being so brief.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.30 p.m.)